


EXHIBIT 10.1
EXECUTION COPY


Amended and Restated Credit Agreement


This Amended and Restated Credit Agreement (this “Agreement”) dated as of
December 17, 2012 is among the lenders set forth on Schedule B attached hereto
(together with their respective successors and assigns, each herein referred to
as a “Lender” and collectively, the “Lenders”), ICON AGENT, LLC, a Delaware
limited liability company, as agent for the Lenders (in such capacity, together
with its successors and assigns, “Agent”), PLATINUM ENERGY SOLUTIONS, INC, a
Nevada corporation (the “Borrower”), whose address is 2100 West Loop South,
Suite 1400, Houston, Texas 77027, and PLATINUM PRESSURE PUMPING, INC., a
Delaware corporation (the “Guarantor”), whose address is 2100 West Loop South,
Suite 1400, Houston, Texas 77027.


This Agreement amends and restates in its entirety, and as so amended and
restated supersedes, the Credit Agreement, dated as of December 28, 2011, as
amended (as so amended, the “Original Credit Agreement”), among Borrower,
Guarantor and JPMorgan Chase Bank, N.A. (“JPMorgan”). JPMorgan has assigned to
Agent its entire right, title and interest in and to the Original Credit
Agreement and the Related Documents (as defined below) pursuant to that certain
Loan Purchase Agreement, of even date herewith, between Agent and JPMorgan, as
confirmed by Borrower and Guarantor.


As of the date hereof, immediately prior to giving effect to this Agreement, the
outstanding principal amount of all Revolving Loans under the Original Credit
Agreement aggregate $15,000,000. Borrower has requested that the Lenders agree
to convert the outstanding Revolving Line (as defined in the Original Credit
Agreement) to the term loan facility described herein.


1.
Credit Facility.



1.
Scope. This Agreement, unless otherwise agreed to in writing by the Agent and
the Borrower or prohibited by any Legal Requirement (as hereafter defined),
governs the Credit Facility as defined below. Loans under the Credit Facility
shall be subject to the procedures established from time to time by the Agent.
Any procedures agreed to by the Agent with respect to obtaining advances,
including automatic loan sweeps, shall not vary the terms or conditions of this
Agreement or the other Related Documents regarding the Credit Facility.



2.
Definitions and Interpretations.



1.
Definitions. As used in this Agreement, the following terms have the following
respective meanings:



A.[RESERVED]


B.“Affiliate” means any Person which, directly or indirectly Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Agent and each Lender is under no circumstances to be
deemed an Affiliate of any Borrower or any of their Subsidiaries.


C.“Applicable Margin” shall mean nine percent (9%).


D.“Authorizing Documents” means certificates of authority to transact business,
certificates of good standing, borrowing resolutions, appointments, officer's
certificates, certificates of incumbency, and other documents which empower and
authorize or evidence the power and authority of all Persons (other than the
Agent or any Lender) executing any Related Document or their representatives to
execute and deliver the Related Documents and perform the Person's obligations
thereunder.


E.    [RESERVED]
F.    [RESERVED]
G.    [RESERVED]
H.    [RESERVED]


I.    “Business Day” means a day (other than a Saturday or Sunday) on which
banks generally are open in New York for the conduct of substantially all of
their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market.






--------------------------------------------------------------------------------




J.    “Change of Control” means the occurrence of any of the following: (1) the
direct or indirect sale, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of
Borrower and its Subsidiaries taken as a whole to any “person” or “Group” (as
such terms are defined in Section 13(d) of the Exchange Act) other than a
Permitted Holder; (2) the adoption of a plan relating to the liquidation or
dissolution of Borrower; (3) the consummation of any transaction (including,
without limitation, any merger or consolidation), the result of which is that
any “Person” (as defined above) other than a Permitted Holder becomes the
beneficial owner, directly or indirectly, of more than 50% of the voting stock
of Borrower, measured by voting power rather than number of shares; (4) the
consummation of the first transaction (including, without limitation, any merger
or consolidation) the result of which is that any “person” (as defined above)
other than a Permitted Holder becomes the beneficial owner, directly or
indirectly, of more of the voting stock of Borrower (measured by voting power
rather than number of shares) than is at the time beneficially owned (measured
on the same basis) by the Permitted Holders in the aggregate; or (5) after an
initial public offering of Borrower, the first day on which a majority of the
members of the Board of Directors of Borrower are not continuing directors.


K.    “Closing Date” means the Business Day on which the conditions precedent
set forth in Section 3.1 have been satisfied or specifically waived in writing
by Agent and the Term Loans have been advanced.
L.    “Collateral” means all Property, now or in the future subject to any Lien
in favor of the Agent, securing or intending to secure, any of the Liabilities.
M.    “Control” as used with respect to any Person, means the power to direct or
cause the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.


N.    “Credit Facility” means the Term Loans and all other extensions of credit
from the Lenders to the Borrower hereunder.


O.    “Distributions” means all dividends and other distributions made to any
Equity Owners, other than salary, bonuses, and other compensation for services
rendered.


P.    [RESERVED]


Q.    “Eligible Accounts” shall mean accounts receivable owned by Borrower
subject to a first security interest in favor of the Agent that are acceptable
and approved by the Agent from time to time as accounts eligible to be used as a
basis for a Term Loan to Borrower or a mandatory prepayment of Term Loans under
Section 3.3(D) hereof. Without limiting the Agent's discretion to deem an
account unacceptable, the following shall not be an Eligible Account: (i)
accounts subject to any withholding, offset, counterclaim or other defense by
account debtor to the extent of such withholding, offset, counterclaim or
defense; (ii) accounts where Borrower is indebted to such account debtor to the
extent of such indebtedness; (iii) accounts arising from a sale-or-return,
consignment or other repurchase or return bases (other than customary warranties
regarding the underlying goods); (iv) accounts subject to any lien other than a
lien in favor of Agent or the holders of the Senior Secured Notes; (v) accounts
owing from an account debtor that is insolvent; (vi) accounts owed by an agency,
department or instrumentality of the United States or any state governmental
authority in the United States (unless perfected pursuant to the Assignment of
Claims Act); (vii) accounts arising for debtors outside the United States;
(viii) accounts not denominated in U.S. Dollars; (ix) bonded accounts,
retainage, and accounts resulting from progress billings and performance
contracts; (x) pre-billed accounts; (xi) accounts owing from any person that is
an affiliate of the Borrower; (xii) accounts that are more than 90-days past due
(based on invoice date); (xiii) the entire balance of any single account debtor
whenever fifteen percent (15%) or more of the total amount outstanding on all
accounts owing by such account debtor is ninety (90) days or more past invoice;
and (xiv) other accounts deemed inappropriate by Agent in its reasonable
judgment. Agent reserves the right, from time to time, in its reasonable
judgment, to establish additional standards for Eligible Accounts.


R.    [RESERVED]


S.    “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.






--------------------------------------------------------------------------------




T.    “Eligible Inventory” shall mean the inventory of Borrower that is located
in the United States and subject to a first priority security interest in favor
of Agent, but excluding all inventory determined by Agent in its reasonable
judgment to be ineligible.


U.    “Equity Owner” means a shareholder, partner, member, holder of a
beneficial interest in a trust or other owner of any Equity Interests.


V.    [RESERVED]
W.    [RESERVED]


X.    “GAAP” means generally accepted accounting principles in effect from time
to time in the United States of America, consistently applied.


Y.    “Guarantee” means individually, collectively and interchangeably, each
continuing or commercial guarantee by a direct or indirect domestic Subsidiary
of Borrower in favor of the Agent, of the Liabilities and Credit Facility,
including, without limitation, the Amended and restated Continuing Guaranty, of
even date herewith, by Guarantor in favor of Agent and each Lender.


Z.    “Guarantor” means individually, interchangeably and collectively, Platinum
Pressure Pumping, Inc., a Delaware corporation, and any direct or indirect
domestic Subsidiary of Borrower that may be created and/or acquired by Borrower
after the date of this Agreement.


AA.    “Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of December 28, 2011, by and between Agent, as assignee of JPMorgan
Chase Bank, N. A., and The Bank of New York Mellon Trust Company, N.A., as
Trustee.


BB.    “Interest Period” means each consecutive one month period, the first of
which shall commence on the date of the initial Term Loan and ending on the day
which corresponds numerically to such date one (1) month thereafter, provided,
however, that if there is no such numerically corresponding day in such first
succeeding month, such Interest Period shall end on the last Business Day of
such first succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.


CC.    “Legal Requirement” means any law, ordinance, decree, requirement, order,
judgment, rule, regulation (or interpretation of any of the foregoing) of any
foreign governmental authority, the United States of America, any state thereof,
any political subdivision of any of the foregoing or any agency, department,
commission, board, bureau, court or other tribunal having jurisdiction over the
Agent or any Lender, any Pledgor or any Obligor or any of its Subsidiaries or
their respective Properties or any agreement by which any of them is bound.


DD.    [RESERVED]


EE.    “Liabilities” means all indebtedness, liabilities and obligations of
every kind and character of Borrower to the Agent hereunder or under any of the
other Loan Documents, whether the obligations, indebtedness and liabilities are
individual, joint and several, contingent or otherwise, now or hereafter
existing, whether payable to the Agent or to any Lender or to a third party and
subsequently acquired by the Agent or any Lender, including, without limitation,
any monetary obligations (including interest) incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and
all renewals, extensions, modifications, consolidations, rearrangements,
restatements, replacements or substitutions of any of the foregoing.


FF.    “LIBOR Rate” means the greater of (i) 30‑day interest rate determined by
the Agent by reference to the rate appearing on Reuters Screen LIBOR01 Page (or
on any successor or substitute page thereof, or any successor to or substitute
for such page, providing rate quotations comparable to those currently provided
on such page, as determined by the Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, of dollar deposits in an
amount comparable to the principal amount outstanding on such date with a
maturity equal to such Interest Period, and (ii) . one percent (1%) on an
annualized basis. If no LIBOR Rate is available to the Agent, the applicable
LIBOR Rate




--------------------------------------------------------------------------------




for the relevant Interest Period shall instead be the rate determined by the
Agent to be the rate of interest at which deposits in U.S. Dollars are offered
to major banks in the London interbank market at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period,
in the approximate amount of the principal amount outstanding on such date and
having a maturity equal to such Interest Period.


GG.    “Lien” means any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind.


HH.    “Loans” has the meaning set forth in Section 3.3(A) hereof.


II.    “Material Adverse Effect” shall mean, with respect to the Borrower, an
event which causes a material adverse effect on the business, assets, operations
or condition (financial or otherwise) of such Person.


JJ.    “Notes” means the Term Notes and all other promissory notes, instruments
and/or contracts now or hereafter evidencing the Credit Facility.


KK.    “Obligor” means Borrower, Guarantor, and any other surety, co-signer,
endorser, general partner or other Person who may now or in the future be
obligated to pay any of the Liabilities.


LL.    “Organizational Documents” means, with respect to any Person,
certificates of existence or formation, documents establishing or governing the
Person or evidencing or certifying that the Person is duly organized and validly
existing in accordance with all applicable Legal Requirements, including all
amendments, restatements, supplements or modifications to such certificates and
documents as of the date of the Related Document referring to the Organizational
Document and any and all future modifications thereto approved by the Agent.


MM.    “Permitted Holder” means (a) any of (i) Daniel T. Layton; (ii) J. Clarke
Legler, II; (iii) L. Charles Moncla, Jr.; (iv) Milburn J. Ducote; and (v) Rodney
P. Dartez; and (b) any beneficial owner of the preferred stock of PES as of the
issue date and (c) any related party of any one or more of the Persons listed in
clause (a) above.


NN.    “Person” means any individual, corporation, partnership, limited
liability company, joint venture, joint stock association, association, bank,
business trust, trust, unincorporated organization, any foreign governmental
authority, the United States of America, any state of the United States and any
political subdivision of any of the foregoing or any other form of entity.


OO.    “Pledgor” means any Person providing Collateral.


PP.    “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.


QQ.    [RESERVED]


RR.    “Related Documents” or “Loan Documents” means this Agreement, the Notes,
the Security Agreement, the Guarantee, reimbursement agreements, security
agreements, mortgages, deeds of trust, pledge agreements, assignments,
guaranties, and any other instrument or document executed in connection with
this Agreement or with any of the Liabilities.


SS.    [RESERVED]
TT.    [RESERVED]
UU.    [RESERVED]


VV.    “Security Agreement” means that certain Amended and Restated Security
Agreement dated of even date herewith by Borrower and Guarantor, affecting all
assets of Borrower and Guarantor, as the same may be amended and/or restated
from time to time and in effect.


WW.    “Senior Secured Notes” means the 14.25% Senior Secured Notes due 2015 in
the outstanding principal amount of $168,930,011 as of the date hereof, and
Warrants to Purchase Common Stock, issued by Borrower.






--------------------------------------------------------------------------------




XX.    “Subordinated Debt” means all debt subordinated to Agent or any Lender in
manner and by agreement satisfactory to the Agent.
 
YY.    “Subsidiary” means, as to any particular Person (the “parent”), a Person
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of the date of determination, as well as any
other Person of which fifty percent (50%) or more of the Equity Interests is at
the time of determination directly or indirectly owned, Controlled or held, by
the parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.


ZZ.    “Term Loans” has the meaning set forth in Section 3.3(A) hereof.


AAA. “Term Loan Commitment” means the commitment of each Lender under this
Agreement to make or otherwise fund its portion of the Loan as set forth on
Schedule B attached hereto. The aggregate amount of the Term Loan Commitments as
of the Closing Date is Fifteen Million Dollars ($15,000,000).


BBB.    “Term Notes” has the meaning set forth in Section 3.3(A) hereof.


CCC.    “Termination Date” shall mean the earlier to occur of (i) January 1,
2017 or (ii) the date of termination of the Term Loan and the Lenders' Term Loan
Commitments hereunder pursuant to an Event of Default hereunder.


If any applicable domestic or foreign law, treaty, rule or regulation now or
later in effect (whether or not it now applies to the Agent or any Lender) or
the interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Agent or any
Lender with any guideline, request or directive of such an authority (whether or
not having the force of law), shall make it unlawful or impossible for the Agent
or any Lender to maintain or fund the advances evidenced by the Term Notes,
then, upon notice to the Borrower by the Agent, the outstanding principal
amount, together with accrued interest and any other amounts payable to the
applicable Lender under its Term Note or the Related Documents shall be repaid
(a) immediately upon the Lender's demand if such change or compliance with such
requests, in such Lender's judgment, requires immediate repayment, or (b) at the
expiration of the last Interest Period to expire before the effective date of
any such change or request.


If the Agent determines that quotations of interest rates for the relevant
deposits referred to in the definition of LIBOR Rate are not being provided in
the relevant amounts or for the relevant maturities for purposes of determining
the interest rate as provided in the Term Notes, then the Agent shall forthwith
give notice of such circumstances to the Borrower, and Agent is hereby
authorized to substitute a comparable interest rate whereupon such substituted
rate shall then apply to advances under the Term Notes.


In no event shall the interest rate exceed the maximum rate allowed by law. Any
interest payment that would for any reason be unlawful under applicable law
shall be applied to principal.


2.
Interpretations. Whenever possible, each provision of the Related Documents
shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements. If any provision of this Agreement cannot be
enforced, the remaining portions of this Agreement shall continue in effect. In
the event of any conflict or inconsistency between this Agreement and the
provisions of any other Related Documents, the provisions of this Agreement
shall control. Use of the term “including” does not imply any limitation on (but
may expand) the antecedent reference. Any reference to a particular document
includes all modifications, supplements, replacements, renewals or extensions of
that document, but this rule of construction does not authorize amendment of any
document without the Agent's consent. Section headings are for convenience of
reference only and do not affect the interpretation of this Agreement. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP. Whenever the Agent's
determination, consent, approval or satisfaction is required under this
Agreement or the other Related Documents or whenever the Agent may at its option
take or refrain from taking any action under this Agreement or the other Related
Documents, the decision as to whether or not the Agent makes the determination,
consents, approves, is satisfied or takes or refrains from taking any action,
shall be in the sole and exclusive discretion of the Agent, and the Agent's
decision shall be final and conclusive.











--------------------------------------------------------------------------------




3.
Conditions Precedent to Extensions of Credit; Term Loans.



1.
Conditions Precedent to Initial Term Loans. Prior to Lenders making the initial
Term Loans hereunder, the Borrower shall deliver to the Agent, in form and
substance satisfactory to the Agent the following, or the following conditions
shall have been met, as the case may be:



A.Loan Documents. The Term Notes (duly authorized and executed), the
Intercreditor Agreement, and the Security Agreement, financing statements, the
Guarantee, and any other documents which the Agent may reasonably require to
give effect to the transactions described in this Agreement or the other Related
Documents;


B.Organizational and Authorizing Documents. The Organizational Documents and
Authorizing Documents of the Borrower and any other Persons (other than the
Agent) executing the Related Documents in form and substance satisfactory to the
Agent that at a minimum: (i) document the due organization, valid existence and
good standing of the Borrower and every other Person (other than the Agent) that
is a party to this Agreement or any other Related Document; (ii) evidence that
each Person (other than the Agent) which is a party to this Agreement or any
other Related Document has the power and authority to enter into the
transactions described therein; and (iii) evidence that the Person signing on
behalf of each Person that is a party to the Related Documents (other than the
Agent) is duly authorized to do so;


C.Liens. The termination, assignment or subordination, as determined by the
Agent, of all Liens on the Collateral in favor of any secured party (other than
the Agent and as contemplated by the Intercreditor Agreement);


D.Borrowing Base. The Agent's receipt of a current borrowing base certificate
(on the form attached hereto as Exhibit A).


E.Operations. The Agent has determined that Borrower is conducting operations
satisfactory to Agent.


F.Capitalization.     An accurate and complete capitalization table reflecting
all of the direct and indirect owners of the Borrower (including the applicable
ownership percentages as of the Closing Date (the “Cap Table”).


G.Organization Chart. An accurate and complete organization chart reflecting all
of the direct and indirect subsidiaries and/or Affiliates of the Borrower
(including the applicable ownership percentages) as of the Closing Date (the
“Organization Chart”).


H.Closing Fee. Borrower shall have paid to the Agent for the benefit of the
Lenders a closing fee of Three Hundred Thousand Dollars ($300,000), representing
two percent (2%) of the aggregate amount of Term Loan Commitments.


I.Cash in Blocked Accounts. Evidence in form and substance satisfactory to the
Agent that as of the Closing Date, there is a balance of not less than Eight
Million Dollars ($8,000,000) in the aggregate in the Blocked Accounts (defined
below).


2.
Conditions Precedent to Each Extension of Credit. Before any extension of credit
governed by this Agreement, the following conditions must be satisfied:



A.Representations. The representations of the Borrower and any other parties,
other than the Agent, in the Related Documents are true on and as of the date of
the request for and funding of the extension of credit;


B.No Event of Default. No default, Event of Default or event that would
constitute a default or Event of Default but for the giving of notice, the lapse
of time or both, has occurred in any provision of this Agreement, the Notes or
any other Related Documents and is continuing or would result from the extension
of credit;


C.Additional Approvals, Opinions, and Documents. The Agent has received any
other approvals, opinions and documents as it may reasonably request; and


D.No Prohibition or Onerous Conditions. The making of the extension of credit is
not prohibited by and does not subject the Agent, any Obligor, or any Subsidiary
of the Borrower to any penalty or onerous condition under, any Legal
Requirement.




--------------------------------------------------------------------------------




3.3    Term Loans.
 
A.    Term Loans.
Each Lender agrees severally, but not jointly, upon the terms and subject to the
conditions of this Agreement, to make to the Borrower a term loan (each, a “Term
Loan”; collectively, the “Term Loans” or the “Loans”) on the Closing Date in the
principal amount equal to such Lender's Term Loan Commitment. Each Lender's Term
Loan shall be evidenced by a promissory note (each a “Term Note”) duly executed
and delivered by the Borrower prior to the funding of such Term Loan in the form
attached hereto as Exhibit 3.3A, and be repayable in accordance with the terms
of such Term Note and this Agreement. Borrower shall repay interest on the Loan
to the Agent for the pro rata benefit of the Lenders in monthly installments in
the amounts set forth on Schedule C, due and payable in arrears on the first
Business Day of each calendar month beginning on January 1, 2013 (each such
date, a “Payment Date”), and shall make a payment of the entire outstanding
balance due and payable on the Termination Date. Once repaid, any amount
borrowed under the Term Loan Commitment of each Lender may not be re-borrowed.


B.    Term.
On the Termination Date, subject to the prepayment provisions of this Section
3.3, Borrower shall pay to Agent for the pro rata benefit of the Lenders (i) all
outstanding principal and accrued but unpaid interest on the Loans and (ii) all
other Liabilities relating to the Loans then due to or incurred by Agent or the
Lenders.


E.Voluntary Prepayments.
The Loans shall not be prepayable by Borrower prior to December 17, 2014.
Commencing the second anniversary of the Closing Date (December 17, 2014), so
long as no Default has occurred hereunder, Borrower may, upon thirty (30)
calendar days' prior written notice to Agent, make a voluntary prepayment (a
“Voluntary Prepayment”) of all, but not less than all, of the entire principal
amount of all of the Term Loans then outstanding, provided, however, that, (i)
such prepayment is no less than the amount of the then-outstanding aggregate
principal sum of all Term Loans and all accrued and unpaid interest thereon, and
(ii) as part of such prepayment, Borrower shall pay Agent all other amounts due
to Agent pursuant to the Term Loan Notes, this Agreement and other Loan
Documents, together with an early payment fee (“Early Payment Fee”) in an amount
equal to (1) $525,000, representing an amount equal to 3.5% of the aggregate
initial principal amount of all Term Loans, if such prepayment is made during
the period of time from and including the date that is the second anniversary of
the Closing Date up to the date immediately preceding the date that is the third
anniversary of the Closing Date, and (2) $150,000, representing an amount equal
to 1.0% of the aggregate initial principal amount of all Term Loans, if such
prepayment is made during the period of time from and including the date that is
the third anniversary of the Closing Date up to the date that is the fourth
anniversary of the Closing Date, in each case together with all breakage costs
and fees incurred by Agent or any Lender that are associated with such
prepayment. The foregoing Early Payment Fee shall also be applicable to any
prepayment on account of Agent's acceleration of the Liabilities following an
Event of Default. Such Prepayment Fee is intended to compensate Agent and the
Lenders for committing and deploying funds for Borrower's Loans pursuant to the
Agreement and for Agent's and Lenders' loss of investment of such funds in
connection with such early termination, and is not intended as a penalty.


F.Mandatory Prepayments.


(i)    Casualty Events. Borrower shall, on the first Business Day immediately
following receipt by Borrower or any Guarantor of Net Cash Proceeds in
connection with a Casualty Event, pay 100% of such Net Cash Proceeds to the
Agent for application in accordance with the terms of this Section 3.3(D)(i) or
deposit or cause to be deposited such Net Cash Proceeds into a Blocked Account
and such funds shall remain in such Blocked Account until applied as set forth
in this Section.


For purposes of this Agreement:


“Blocked Account” means either of the Borrower's deposit accounts set forth on
Schedule 6(k) of the Security Agreement.


“Casualty Event” means any involuntary loss of title or ownership, any
involuntary loss of, damage to or any destruction of, or any condemnation or
other taking (including by any governmental authority) of, any property of
Borrower.






--------------------------------------------------------------------------------




“Net Cash Proceeds” means, with respect to any Casualty Event, the cash
insurance proceeds, condemnation awards and other compensation received in
respect thereof, net of all reasonable costs and expenses incurred in connection
with the collection of such proceeds, awards or other compensation in respect of
such Casualty Event.


If (A) Net Cash Proceeds received by Borrower or any Guarantor is greater than
One Hundred Thousand Dollars ($100,000) individually or (B) such Net Cash
Proceeds, once received by any Credit Party and added to the amount of Net Cash
Proceeds received by the Credit Parties in the aggregate over the a twelve-month
period then ended, would exceed Five Hundred Thousand Dollars ($500,000) (the
“Net Cash Proceeds Thresholds”), Borrower shall pay to Agent 100% of such Net
Cash Proceeds to prepay the Liabilities following consultation with Agent.
Provided that no Default shall exist or arise therefrom, Borrower may retain
such Net Cash Proceeds in the event (1) such Net Cash Proceeds, once received,
would not cause the Net Cash Proceeds Thresholds to be exceeded, (2) Borrower
has delivered an Officers' Certificate to the Agent on or prior to such date of
Borrower's receipt stating that such Net Cash Proceeds, once received, would not
cause the Net Cash Proceeds Thresholds to be exceeded, no Default would arise
from Borrower's use of the Net Cash Proceeds and such Net Cash Proceeds are
expected to be used to repair, replace or restore any property in respect of
which such Net Cash Proceeds were paid, and (3) no later than six (6) months
following the date of receipt of such Net Cash Proceeds, such Net Cash Proceeds
are used to repair, replace or restore such property in a manner reasonably
acceptable to and approved in writing by Agent. In the event Borrower is
permitted to retain such Net Cash Proceeds, such Net Cash Proceeds shall remain
in the Blocked Account until the earlier of (x) date the Borrower makes written
request for such proceeds in connection with such repairs, replacement or
restoration of the property and in accordance with this Section, and such
request is approved by the Agent, at which time such proceeds shall be
distributed to Borrower and used for such purpose, provided, that no Default
shall then exist or arise therefrom, (y) the expiration of the six-month period,
at which time any such remaining Net Cash Proceeds shall be applied as a
mandatory prepayment as provided in this Section, and (z) the Termination Date,
at which time such proceeds shall be applied to all Liabilities.


(ii)    Failure to Maintain Minimum Value of Eligible Accounts Receivable and
Eligible Inventory. If the aggregate outstanding principal amount of the Loans
shall at any time exceed the sum of (1) eighty percent (80%) of Eligible
Accounts and (2) the lesser of (A) fifty percent (50%) of Eligible Inventory and
(B) $5,250,000, Borrower shall immediately pay to Agent the amount of such
excess , and such payment shall be applied to the Liabilities in such order as
Agent in its sole discretion may deem advisable, and such excess, once repaid,
may not be reborrowed.


 
G.Single Loan.
The Loans and all of the other Liabilities shall constitute one general
obligation of Borrower secured by all of the Collateral.


H.Termination.
The Term Loans shall be due and payable in full on the Termination Date.


I.Use of Proceeds.
Proceeds from the Term Loans shall be used by Borrower for payment of existing
indebtedness as approved by Agent and general working capital purposes.


J.Interest; Default Interest.
Term Loans shall bear interest at the variable rate equal to LIBOR Rate plus the
Applicable Margin. The principal amount of the Term Notes shall be payable on
the Termination Date. In addition, monthly payments of accrued interest shall be
payable as set forth in the Term Notes. Upon the occurrence of an Event of
Default which has not been cured after the expiration of all applicable cure
periods, including failure to pay upon final maturity, Agent, at its option, and
if permitted under applicable law, may do one or both of the following: (a)
increase the applicable interest rate on the Term Notes three (3.00) percentage
points, and (b) add any unpaid accrued interest to principal and such sum will
bear interest therefrom until paid at the rate provided in the Term Notes
(including any increased rate). The interest rate will not exceed the maximum
rate permitted by applicable law.


K.Proceeds of Collateral.
Subject to the Intercreditor Agreement, any proceeds of Collateral received by
the Agent (i) not constituting either (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents, or (B)




--------------------------------------------------------------------------------




a mandatory prepayment, or (ii) after an Event of Default has occurred and is
continuing and the Agent so elects, shall be applied, subject to the
Intercreditor Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Agent from the Borrower,
second, to pay interest then due and payable in respect of any Term Loans,
third, to pay the principal of the Term Loans, and fourth, to the payment of any
other secured obligations due to the Agent by the Borrower. The Agent shall have
the continuing and exclusive right to apply and reverse and reapply any and all
such proceeds and payments to any portion of the secured obligations.


At the election of the Agent, all payments of principal, interest, fees,
premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses, and other sums payable under the Loan
Documents), may be deducted from any deposit account of the Borrower as to which
the Agent exercises control. The Borrower hereby irrevocably authorizes the
Agent to charge any deposit account of the Borrower maintained with the Agent
for each payment of principal, interest and fees as it becomes due hereunder or
any other amount due under the Loan Documents.


3.4
Collateral and Guarantees.



A.
Guarantees. All Term Loans shall be guaranteed (unlimited and joint and several)
by each direct or indirect domestic Subsidiary of the Borrower, including future
direct or indirect domestic Subsidiaries. As of the date of this Agreement, the
Borrower has one such Subsidiary.



B.
Collateral. The Term Loans and Credit Facility will be secured by a first
priority security interest in substantially all assets of the Borrower and its
direct or indirect domestic Subsidiaries.



4.
Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:



1.
Insurance. Maintain insurance with financially sound and reputable insurers,
with such insurance and insurers to be satisfactory to the Agent, covering its
Property and business against those casualties and contingencies and in the
types and amounts as are in accordance with sound business and industry
practices, naming Agent as loss payee, and furnish to the Agent, upon request of
the Agent, reports on each existing insurance policy showing such information as
the Agent may reasonably request. Within sixty (60) days of the Closing Date,
Borrower shall, and shall cause each of its Subsidiaries to, deliver to the
Agent insurance endorsements with respect to Borrower and such Subsidiary's
Property and business in form and substance satisfactory to the Agent.



2.
Existence. Maintain its existence and business operations as presently in effect
in accordance with all applicable Legal Requirements in all material respects,
pay its debts and obligations when due under normal terms, and pay on or before
their due date, all taxes, assessments, fees and other governmental monetary
obligations, except as such debts, taxes or other obligations may be contested
in good faith if they have been properly reflected on its books and, at the
Agent's request, adequate funds or security has been pledged or reserved to
insure payment.



3.
Financial Records. Maintain proper books and records of account, in accordance
with GAAP, and consistent with financial statements previously submitted to the
Agent.



4.
Inspection. Permit the Agent, its agents and designees to: (a) upon notice and
during normal business hours, inspect and photograph its Property, to examine
and copy files, books and records, and to discuss its business, operations,
prospects, assets, affairs and financial condition with the Borrower's or its
Subsidiaries' officers and accountants, on an annual basis as of June 30 of each
year; (b) perform audits or other inspections of the Collateral, including the
records and documents related to the Collateral; and (c) confirm with any Person
any obligations and liabilities of the Person to the Borrower or its
Subsidiaries. The Borrower will, and will cause its Subsidiaries to cooperate
with any inspection or audit. The Borrower will pay the Agent the reasonable
costs and expenses of any audit or inspection of the Collateral (including fees
and expenses charged internally by the Agent for asset reviews) promptly after
receiving the invoice.



5.
Financial Reports. Furnish to the Agent whatever information, statements, books
and records the Agent may from time to time reasonably request, including at a
minimum:



A.Within thirty (30) days after each month, the internally prepared financial
statements of Borrower, prepared and presented in accordance with GAAP,
including a balance sheet as of the end of that period, and




--------------------------------------------------------------------------------




income statement for that period, and, if requested at any time by the Agent, a
statement of retained earnings for that period, all certified as correct by
Borrower's duly authorized representative.


B.Within one hundred twenty (120) days after and as of the end of each of its
fiscal years, the audited and unqualified financial statements of Borrower
prepared and presented in accordance with GAAP, including a balance sheet and
statements of income, cash flow and retained earnings, such financial statements
to be reviewed by an independent certified public accountant of recognized
standing satisfactory to the Agent.


C.    Within thirty (30) days after the end of each month, Borrower shall
deliver to Agent an aging of accounts receivable, together with a borrowing base
certificate in the form attached hereto as Exhibit A.


6.
Notices of Claims, Litigation, Defaults, etc. Promptly inform the Agent in
writing within ten (10) days of the happening or occurrence of any of the
following: (1) all existing and all threatened (in writing) litigation,
investigations, administrative proceedings and similar government actions or
changes in Legal Requirements affecting it which could materially and adversely
affect its business, assets, affairs, prospects or financial condition; (2) the
occurrence of any event which gives rise to the Agent's option to terminate the
Credit Facility; (3) the institution of steps by it to withdraw from, or the
institution of any steps to terminate, any employee benefit plan as to which it
may have material liability; (4) any reportable event or any prohibited
transaction in connection with any employee benefit plan; (5) any additions to
or changes in the locations of its businesses; (6) any alleged breach by the
Agent of any provision of this Agreement or of any other Related Document; (7)
the Borrower or Guarantor apply for bankruptcy or similar proceedings; (8) the
Agent's lien on the Collateral ceases to be a valid, enforceable, and perfected
first priority security interest; (9) the issuance of any levy, attachment,
assessment, seizure or lien against any of the Collateral which is not stayed or
lifted within 30 calendar days of filing; (10) any proceeding is commenced by or
against such Borrower or Guarantor for the liquidation of its assets or
dissolution; (11) any litigation is filed against Borrower or Guarantor which
has had or could reasonably cause a Material Adverse Effect and such litigation
is not withdrawn or dismissed within 90 calendar days of the filing; (12) any
default or Event of Default under the Loan Documents; (13) any event which has
had or could reasonably be expected to have a Material Adverse Effect; and (14)
any material provision of the Loan Documents ceases to be valid, binding and
enforceable.



7.
Changes in Cap Table and/or Organization Chart. Provide Agent with an updated
Cap Table within seven (7) Business Days following a change in ownership of the
Borrower, and provide the Agent with an updated Organization Chart within thirty
(30) days following a change in the organization of the Borrower.



8.
Title to Assets and Property. Maintain good and marketable title to all of its
Properties to the extent necessary to its business, and defend them against all
claims and demands of all Persons at any time claiming any interest in them.



9.
Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Agent may
reasonably request to evidence any of the Credit Facility, cure any defect in
the execution and delivery of any of the Related Documents, perfect any Lien,
comply with any Legal Requirement applicable to the Agent or the Credit Facility
or describe more fully particular aspects of the agreements set forth or
intended to be set forth in any of the Related Documents.



10.
Employee Benefit Plans. Maintain each employee benefit plan as to which it may
have any material liability, in compliance with all Legal Requirements.



11.
Investment Company Act Status.    Provide Agent with prompt written notice of
any change with respect to Borrower's representation in Section 6.1(h) hereof
(Investment Company Act status), but in no event later than fifteen (15) days
following any such change.



12.
Compliance Certificates. Within thirty (30) days after the end of each quarter
(commencing the quarter ended March 31, 2013, the Borrower shall provide to
Agent a compliance certificate signed by the chief financial officer of
Borrower, certifying that he has reviewed this Agreement and to the best of his
knowledge no Event of Default or Default has occurred, or if such a Default has
occurred, specifying the nature and extent thereof, and details of any waivers,
amendments, or modifications of any covenant contained in this Agreement. A form
of compliance certificate is attached to this Agreement as Exhibit B.







--------------------------------------------------------------------------------




13.
[RESERVED]



4.14
Collateral Deposit Accounts.

 
(a)    On or before the date of this Agreement, the Borrower shall (a) execute
and deliver to the Agent Deposit Account Control Agreements for each Deposit
Account (as defined in the Security Agreement) maintained by the Borrower (each
a “Collateral Deposit Account”), which Collateral Deposit Accounts are
identified as such on Schedule 6(k) to the Security Agreement. After the date of
this Agreement, the Borrower will comply with the terms of Section 4.14(c)
below.


(b)    Until the occurrence of an Event of Default, the Borrower shall be an
authorized signor on the Collateral Deposit Accounts with full access to the
funds therein. Such access and authority to the Collateral Deposit Accounts
shall be automatically terminated upon the occurrence of an Event of Default.


(c)    Covenant Regarding New Deposit Accounts. Before opening or replacing any
Collateral Deposit Account or other Deposit Account, the Borrower shall
(i) obtain the Agent's consent in writing to the opening of such Collateral
Deposit Account or other Deposit Account, and (ii) cause each bank or financial
institution in which it seeks to open a Collateral Deposit Account or other
Deposit Account, to enter into a Deposit Account Control Agreement with the
Agent in order to give the Agent Control of such Collateral Deposit Account or
other Deposit Account.


(d)     Application of Proceeds; Deficiency. Upon the occurrence of an Event of
Default, all amounts deposited and to be deposited in each Collection Deposit
Account or other Deposit Account of Borrower shall be under the exclusive
control and dominion of Agent and shall be applied (and allocated) by Agent in
accordance with Section 3.3(I) of this Agreement unless a court of competent
jurisdiction shall otherwise direct. The balance, if any, after all of the
Liabilities have been satisfied, shall be deposited by the Agent into the
Borrower's general operating account with the Agent. The Borrower shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all Liabilities, including any attorneys'
fees and other expenses incurred by the Agent to collect such deficiency.


14.
Field Examinations. Upon Agent's periodic request, the Borrower agrees to permit
Agent and its representatives access to the books, records and properties of
Borrower during normal business hours for the purpose of inspecting same and to
ensure the adequacy of the Borrowing Base Amount.



15.
Additional Motor Vehicle Titles. Within sixty (60) days of the Closing Date, the
Borrower shall deliver to the Agent titles to the motor vehicles set forth in
Schedule D attached hereto, free and clear of liens thereon and otherwise in
form and substance satisfactory to the Agent.



5.
Negative Covenants.



1.
Unless otherwise noted, the financial requirements set forth in this section
will be computed in accordance with GAAP applied on a basis consistent with
financial statements previously submitted by any Borrower to the Agent.



2.
Without the written consent of the Agent, the Borrower will not and no
Subsidiary of the Borrower will:



A.Distributions. Redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of its Equity Interests, return any contribution to an Equity
Owner or, other than stock dividends and dividends paid to the Borrower, declare
or pay any Distributions; provided, however, that if there is no existing
default under this Agreement or any other Related Document and to do so will not
cause a default under any of such agreements the Borrower may pay Distributions
to its Equity Owners sufficient in amount to pay their income tax obligations
attributable to the Borrower's taxable income if any Borrower is a sub S
corporation, limited liability company or partnership.


B.Intentionally Deleted.






--------------------------------------------------------------------------------




C.Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases, other than (1) unsecured trade debt incurred in the ordinary
course of business, (2) indebtedness owing to the Agent, (3) indebtedness
reflected in its latest financial statement furnished to the Agent prior to
execution of this Agreement and that is not to be paid with proceeds of
borrowings under the Credit Facility, (4) indebtedness outstanding as of the
date hereof that has been disclosed to the Agent in writing and that is not to
be paid with proceeds of borrowings under the Credit Facility, including
indebtedness arising under the Senior Secured Notes and the indebtedness
described on Schedule A attached hereto and made a part hereof, (5) purchase
money indebtedness, (6) indebtedness created for the sole purpose of amending,
modifying, extending, consolidating, rearranging, restating, renewing or
replacing, in whole or in part, indebtedness referred to in the foregoing
clauses (3) through (4), provided the principal amount of such indebtedness is
not increased, and (7) other indebtedness in the aggregate amount of
$5,000,000.00 per year, excluding insurance premium financing. The parties
hereto acknowledge and agree that (i) Borrower is indebted to JPMorgan under
credit cards issued to the Borrower with an aggregate maximum line of credit in
the amount of $85,000 (the “JPMorgan Credit Card Debt”) and (ii) Borrower is
indebted to Wright Express Financial Services Corporation under a fuel card line
with an aggregate maximum line of credit in the amount of $100,000 (the “Wright
Fuel Card Debt”). Without the written consent of the Agent, the Borrower will
not, and no Subsidiary of the Borrower will (i) incur JPMorgan Credit Card Debt
in excess of $85,000 or Wright Fuel Card Debt in excess of $100,000, in each
case exclusive of interest charges or (ii) incur indebtedness under credit cards
or other lines of credit issued by any other Person.


D.Guaranties. Guarantee or otherwise become or remain secondarily liable on the
undertaking of a Person who is not an Affiliate for indebtedness for borrowed
money.


E.Liens. Create or permit to exist any Lien on any of its Property except:
(1) Lien securing the indebtedness arising under the Senior Secured Notes and
other existing Liens known to and approved by the Agent, including those Liens
that secure the indebtedness described on Schedule A attached hereto; (2) Liens
to the Agent; (3) Liens incurred in the ordinary course of business securing
current non-delinquent liabilities for taxes, worker's compensation,
unemployment insurance, social security and pension liabilities; (4) Liens of
landlords, vendors, carriers, warehousemen, mechanics, laborers and materialmen
arising by law in the ordinary course of business for sums either not more than
ninety (90) days past due or being contested in good faith if they have been
properly reflected on its books and, at the Agent's request, adequate funds or
security has been pledged or reserved to insure payment; (5) servitudes
(contractual and legal), zoning restrictions, minor imperfections of title or
non-monetary Liens that do not materially impair the operation of immovable
property in its intended use or the title thereto and which are of a nature
commonly existing with respect to properties of a similar character as the
Property; (6) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of custom duties in connection with the
importation of goods; (7) pledges and deposits to secure the performance of
bids, trade contracts, leases, purchase agreements, government contracts,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business
(and, for the avoidance of doubt, not including promissory notes and contracts
for the repayment of borrowed money); (8) Liens (including contractual security
interests) in favor of a financial institution (including securities firms)
encumbering deposit accounts or checks or instruments for collection, commodity
accounts or securities accounts (including the right of set-off) at or held by
such financial institution in the ordinary course of its commercial business and
which secure only liabilities owed to such financial institution arising out of
or resulting from its maintenance of such account or otherwise are within the
general parameters customary in the financial industry; (9) Liens being
contested in good faith in accordance with Section 4.2 of this Agreement; (10)
Liens that are purchase money security interests and (11) (i) the Lien of
JPMorgan in and to the certificate of deposit in the amount of $85,000 issued by
JPMorgan to Borrower, securing the Borrower's obligations under the Credit Card
Debt and (ii) the Lien of Wright Express Financial Services Corporation in and
to the letter of credit issued by JPMorgan to Wright Express Financial Services
Corporation for the account of Borrower in the amount of $100,000, which letter
of credit is fully secured by cash of the Borrower.


F.Use of Proceeds. Use, or permit any proceeds of the Credit Facility to be
used, directly or indirectly, for: (1) any personal, family or household
purpose; or (2) the purpose of “purchasing or carrying any margin stock” within
the meaning of Federal Reserve Board Regulation U. At the Agent's request, it
will furnish a completed Federal Reserve Board Form U-1.


G.Continuity of Operations. (1) Engage in any business activities substantially
different from those in which it is presently engaged; (2) cease operations,
liquidate, merge, transfer, acquire or consolidate with any other Person other
than an Affiliate, dissolve, or sell any substantial part of its material assets
out of the ordinary




--------------------------------------------------------------------------------




course of business (provided, however, that nothing shall prevent the Borrower
or any Subsidiary, as appropriate, from selling or otherwise transferring
obsolete or surplus equipment or other obsolete or surplus assets); (3) enter
into any arrangement with any Person providing for the leasing by it of Property
which has been sold or transferred by it to such Person; or (4) acquire all or
substantially all of the assets or stock of another Person.


H.Change of Name/Structure. Change its name or status as a corporation,
principal business location, or jurisdiction of incorporation, without first
providing the Agent thirty (30) days prior written notice of such change.


I.Conflicting Agreements. Enter into any agreement containing any provision
which would be violated or breached by the performance of its obligations under
this Agreement or any of the other Related Documents.


J.Intentionally Deleted.


K.Government Regulation. (1) Be or become subject at any time to any Legal
Requirement or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Agent or
any Lender from making any advance or extension of credit to it or from
otherwise conducting business with it, or (2) fail to provide documentary and
other evidence of its identity as may be requested by the Agent at any time to
enable the Agent to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.


L.Subsidiaries. Acquire any Subsidiary without the prior consent of the Agent
(which consent shall not be unreasonably withheld, conditioned or delayed by the
Agent).


M.Intentionally Deleted.


3.
Financial Statement Calculations. Any financial covenant(s) set forth in this
Agreement shall, except as may be otherwise expressly provided with respect to
any particular financial covenant, be calculated on the basis of the Borrower's
financial statements prepared on a consolidated basis with its Subsidiaries in
accordance with GAAP. Except as may be otherwise expressly provided with respect
to any particular financial covenant, if any financial covenant states that it
is to be tested with respect to any particular period of time (which may be
referred to therein as a “Test Period”) ending on any test date (e.g., a fiscal
month end, fiscal quarter end, or fiscal year end), then compliance with that
covenant shall be required commencing with the period of time ending on the
first test date that occurs after the date of this Agreement (or, if applicable,
of the amendment to this Agreement which added or amended such financial
covenant).



6.
Representations.



1.
Representations and Warranties by the Borrower. To induce the Agent and each
Lender to enter into this Agreement and to extend credit or other financial
accommodations under the Credit Facility, the Borrower represents and warrants
as of the date of this Agreement and as of the date of each request for credit
under the Credit Facility that each of the following statements is and shall
remain true and correct throughout the term of this Agreement and until all
Credit Facility and all Liabilities under the Notes and other Related Documents
are paid in full: (a) its principal residence or chief executive office is at
the address shown above, (b) its name as it appears in this Agreement is its
exact name as it appears in its Organizational Documents, (c) the execution and
delivery of this Agreement and the other Related Documents to which it is a
party, and the performance of the obligations they impose, do not violate any
Legal Requirement, conflict with any agreement by which it is bound, or require
the consent or approval of any other Person, (d) this Agreement and the other
Related Documents have been duly authorized, executed and delivered by all
parties thereto (other than the Agent) and are valid and binding agreements of
those Persons, enforceable according to their terms, except as may be limited by
bankruptcy, insolvency or other laws affecting the enforcement of creditors'
rights generally and by general principles of equity, (e) all balance sheets,
profit and loss statements, and other financial statements and other information
furnished to the Agent in connection with the Liabilities are accurate and
fairly reflect the financial condition of the Persons to which they apply on
their effective dates, including contingent liabilities of every type, which
financial condition has not changed materially and adversely since those dates,
(f) no litigation, claim, investigation, administrative proceeding or similar
action (including those for unpaid taxes) is pending or threatened (in writing)
against it, and no other event has occurred which may in any one case or in the
aggregate materially adversely affect it or any of its Subsidiaries' financial
condition, properties, business, affairs or





--------------------------------------------------------------------------------




operations, other than litigation, claims, or other events, if any, that have
been disclosed to and acknowledged by the Agent in writing, (g) all of its tax
returns and reports that are or were required to be filed, have been filed, and
all taxes, assessments and other governmental charges have been paid in full,
except those presently being contested by it in good faith and for which
adequate reserves have been provided, (h) it is not an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended, (i) there are no defenses or
counterclaims, offsets or adverse claims, demands or actions of any kind,
personal or otherwise, that it could assert with respect to this Agreement or
the Credit Facility, (j) it owns, or is licensed to use, all trademarks, trade
names, copyrights, technology, know-how and processes necessary for the conduct
of its business as currently conducted, and (k) the execution and delivery of
this Agreement and the other Related Documents to which it is a party and the
performance of the obligations they impose, if the Borrower is other than a
natural Person (i) are within its powers, (ii) have been duly authorized by all
necessary action of its governing body, and (iii) do not contravene the terms of
its Organizational Documents or other agreement or document governing its
affairs.


7.
Default/Remedies.



1.
Events of Default/Acceleration. Subject to Section 7.2, if any of the following
events occurs (individually an “Event of Default” and collectively, “Events of
Default”), the Notes shall become due immediately, by written notice to the
Borrower, at the Agent's option:



A.Any Obligor fails to pay when due any principal payable with respect to any of
the Liabilities, or any interest or other amount payable with respect to any of
the Liabilities or under any Note or any other Related Document, which failure
to pay interest or such other amount (other than principal) continues unremedied
for a period of three (3) Business Days.


B.Any Obligor or any Pledgor: (i) fails to observe or perform or otherwise
violates any other material term, covenant, condition or agreement of any of the
Related Documents; (ii) makes any materially incorrect or misleading
representation, warranty, or certificate to the Agent; (iii) makes any
materially incorrect or misleading representation in any financial statement or
other information delivered to the Agent; or (iv) defaults under the terms of
any agreement or instrument relating to any debt for borrowed money in excess of
$1,000,000.00 (other than the debt evidenced by the Related Documents) and the
effect of such default allows the creditor to declare the debt due before its
stated maturity.


C.In the event (i) there is a default under the terms of any Related Document,
(ii) any Obligor terminates or revokes or purports to terminate or revoke its
guaranty or any Obligor's guaranty becomes unenforceable in whole or in part,
(iii) any Obligor fails to perform promptly under its guaranty, or (iv) any
Obligor fails to comply with, or perform in any material respect under any
agreement, now or hereafter in effect, between the Obligor and the Agent, or any
Affiliate of the Agent or their respective successors and assigns.


D.There is any material loss, theft, damage, or destruction of any Collateral
not covered by insurance.


E.Any event occurs that would permit the Pension Benefit Guaranty Corporation to
terminate any employee benefit plan of any Obligor or any Subsidiary of any
Obligor.


F.Any Obligor or any of its Subsidiaries or any Pledgor: (i) becomes insolvent
or unable to pay its debts as they become due; (ii) makes an assignment for the
benefit of creditors; (iii) consents to the appointment of a custodian,
receiver, or trustee for itself or for a substantial part of its Property; (iv)
commences any proceeding under any bankruptcy, reorganization, liquidation,
insolvency or similar laws; (v) conceals or removes any of its Property, with
intent to hinder, delay or defraud any of its creditors; (vi) makes or permits a
transfer of any of its Property, which may be fraudulent under any bankruptcy,
fraudulent conveyance or similar law; or (vii) makes a transfer of any of its
Property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid.


G.A custodian, receiver, or trustee is appointed for any Obligor or any of its
Subsidiaries or any Pledgor or for a substantial part of their respective
Property.


H.Any Obligor or any of its Subsidiaries, without the Agent's written consent:
(i) liquidates or is dissolved; (ii) merges or consolidates with any other
Person; (iii) leases, sells or otherwise conveys a material part of its assets
or business outside the ordinary course of its business; (iv) leases, purchases,
or otherwise acquires a




--------------------------------------------------------------------------------




material part of the assets of any other Person, except in the ordinary course
of its business; or (v) agrees to do any of the foregoing; provided, however,
that any Subsidiary of an Obligor may merge or consolidate with any other
Subsidiary of that Obligor, or with the Obligor, so long as the Obligor is the
survivor.


I.Proceedings are commenced under any bankruptcy, reorganization, liquidation,
or similar laws against any Obligor or any of its Subsidiaries or any Pledgor
and remain undismissed for thirty (30) days after commencement; or any Obligor
or any of its Subsidiaries or any Pledgor consents to the commencement of those
proceedings.


J.Any judgment in excess of $1,000,000.00 is entered against any Obligor or any
of its Subsidiaries, which judgment is not fully covered by insurance after
taking into account any applicable deductibles, or any attachment, seizure,
sequestration, levy, or garnishment is issued against any Property of any
Obligor or any of its Subsidiaries or of any Pledgor or any Collateral, and
which judgment, attachment, seizure, sequestration, levy or garnishment remains
unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a period
of at least (30) calendar days.


K.Any material adverse change occurs in: (i) the reputation, Property, financial
condition, business, assets, affairs, prospects, liabilities, or operations of
the Borrower or any of its Subsidiaries; (ii) any Obligor's or Pledgor's ability
to perform its obligations under the Related Documents; or (iii) the Collateral.


L.A Change of Control occurs.


M.The occurrence of a default or Event of Default under the Indenture executed
by Borrower in connection with the Senior Secured Notes, or any documents
executed in connection therewith.


2.
Notice and Cure Right; Remedies. If the default is a non-monetary default that
can be cured, the Borrower will have twenty (20) days from the date of the
default to cure such default before such default becomes an Event of Default. In
the event Agent has actual knowledge of a non-monetary default by Borrower,
Agent shall make reasonable efforts to notify borrower of such default as an
accommodation, provided, however, that failure to provide such notice will not
impact Borrower's obligations hereunder or constitute a waiver of Agent's rights
hereunder. At any time after the expiration of such cure period for such
non-monetary defaults and for all other Events of Defaults, the Agent may do one
or more of the following: (a) cease permitting the Borrower to incur any
Liabilities; (b) terminate any commitment of the Agent evidenced by any of the
Notes; (c) declare any of the Notes to be immediately due and payable upon
notice to the Borrower of acceleration, but without presentment and demand or
protest, which are hereby expressly waived; (d) exercise all rights of setoff
that the Agent may have contractually, by law, in equity or otherwise; and (e)
exercise any and all other rights pursuant to any of the Related Documents, at
law, in equity or otherwise. In furtherance and not in limitation of the
foregoing, the Agent may charge default interest in accordance with the terms of
the Term Notes and Section 3.3(H) hereof.



A.Generally. The rights of the Agent under this Agreement and the other Related
Documents are in addition to other rights (including without limitation, other
rights of setoff) the Agent may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Agent. Each
Obligor agrees to stand still with regard to the Agent's enforcement of its
rights, including taking no action to delay, impede or otherwise interfere with
the Agent's rights to realize on any Collateral.


B.Expenses. To the extent not prohibited by applicable Legal Requirements and
whether or not the transactions contemplated by this Agreement are consummated,
the Borrower is liable to the Agent and agrees to pay on demand all reasonable
costs and expenses of every kind incurred (or charged by internal allocation) in
connection with the negotiation, preparation, execution, filing, recording,
modification, supplementing and waiver of the Related Documents, the making,
servicing and collection of the Credit Facility and the realization on any
Collateral and any other amounts owed under the Related Documents, including
without limitation reasonable attorneys' fees (including counsel for the Agent
that are employees of the Agent or its Affiliates) and court costs. These costs
and expenses include without limitation any costs or expenses incurred by the
Agent in any bankruptcy, reorganization, insolvency or other similar proceeding
involving any Obligor, Pledgor, or Property of any Obligor, Pledgor, or
Collateral. The obligations of the Borrower under this section shall survive the
termination of this Agreement.


C.Agent's Right of Setoff. The Borrower grants to the Agent a security interest
in the Deposits, and the Agent is authorized to setoff and apply, all Deposits,
Securities and Other Property, and Agent Debt against any




--------------------------------------------------------------------------------




and all Liabilities. Subject to the Intercreditor Agreement, this right of
setoff may be exercised at any time from time to time after the occurrence of
any default, without prior notice to or demand on the Borrower and regardless of
whether any Liabilities are contingent, unmatured or unliquidated. In this
paragraph: (a) the term “Deposits” means any and all accounts and deposits of
the Borrower (whether general, special, time, demand, provisional or final) at
any time held by the Agent (including all Deposits held jointly with another,
but excluding any IRA or Keogh Deposits, or any trust Deposits in which a
security interest would be prohibited by any Legal Requirement or payroll
accounts); (b) the term “Securities and Other Property” means any and all
securities and other personal Property of the Borrower in the custody,
possession or control of the Agent, its Subsidiaries and Affiliates (other than
Property held by the Agent in a fiduciary capacity); and (c) the term “Agent
Debt” means all indebtedness at any time owing by the Agent, to or for the
credit or account of the Borrower and any claim of the Borrower (whether
individual, joint and several (solidary) or otherwise) against the Agent now or
hereafter existing.


8.
Miscellaneous.



1.
Notice. Any notices and demands under or related to this Agreement shall be in
writing and delivered to the intended party at its address stated in this
Agreement, and if to the Agent, at its office at 3 Park Avenue, 36th Floor, New
York, New York 10016, attention: David J. Verlizzo, by one of the following
means: (a) by hand; (b) by a nationally recognized overnight courier service; or
(c) by certified mail, postage prepaid, with return receipt requested. Notice
shall be deemed given: (a) upon receipt if delivered by hand; (b) on the
Delivery Day after the day of deposit with a nationally recognized courier
service; or (c) on the third Delivery Day after the notice is deposited in the
mail. “Delivery Day” means a day other than a Saturday, a Sunday or any other
day on which national banking associations are authorized to be closed. Any
party may change its address for purposes of the receipt of notices and demands
by giving notice of the change in the manner provided in this provision.



2.
No Waiver. No delay on the part of the Agent in the exercise of any right or
remedy waives that right or remedy. No single or partial exercise by the Agent
of any right or remedy precludes any other future exercise of it or the exercise
of any other right or remedy. The making of a Loan during the existence of any
default or subsequent to the occurrence of a default or when all conditions
precedent have not been met shall not constitute a waiver of the default or
condition precedent. No waiver or indulgence by the Agent of any default is
effective unless it is in writing and signed by the Agent, nor shall a waiver on
one occasion bar or waive that right on any future occasion.



3.
Integration. This Agreement, the Notes, and the other Related Documents embody
the entire agreement and understanding between the Borrower and the Agent and
supersede all prior agreements and understandings relating to their subject
matter. If any one or more of the obligations of the Borrower under this
Agreement or the Notes is invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining obligations of the
Borrower shall not in any way be affected or impaired, and the invalidity,
illegality or unenforceability in one jurisdiction shall not affect the
validity, legality or enforceability of the obligations of the Borrower under
this Agreement, the Notes and the other Related Documents in any other
jurisdiction.



4.
Joint and Several Liability. Each party executing this Agreement as the Borrower
is individually, jointly and severally (solidarily) liable under this Agreement.



5.
Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this Agreement may be brought by the
Agent in any state or federal court located in New York County, New York, as the
Agent in its sole discretion may elect. By the execution and delivery of this
Agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of New York, New York
County is not a convenient forum or the proper venue for any such suit, action
or proceeding.



6.
Survival of Representations and Warranties. The Borrower understands and agrees
that in extending the Credit Facility, the Agent is relying on all
representations, warranties, and covenants made by the Borrower in this
Agreement or in any certificate or other instrument delivered by the Borrower to
the Agent under this Agreement or in any of the other Related Documents. The
Borrower further agrees that regardless of any investigation made by the Agent,
all such representations, warranties and covenants will survive the making of





--------------------------------------------------------------------------------




the Credit Facility and delivery to the Agent of this Agreement, shall be
continuing in nature, and shall remain in full force and effect until such time
as the Liabilities shall be paid in full.


7.
Non-Liability of the Agent. The relationship between the Borrower on one hand
and the Agent on the other hand shall be solely that of borrower and lender. The
Agent shall have no fiduciary responsibilities to the Borrower. The Agent
undertakes no responsibility to the Borrower to review or inform the Borrower of
any matter in connection with any phase of the Borrower's business or
operations.



8.
Indemnification of the Agent. The Borrower agrees to indemnify, defend and hold
the Agent, each Lender, their respective parent companies, Subsidiaries,
Affiliates, their respective successors and assigns and each of their respective
shareholders, directors, officers, employees and agents (collectively, the
“Indemnified Persons”) harmless from any and against any and all loss,
liability, obligation, damage, penalty, judgment, claim, deficiency, expense,
interest, penalties, attorneys' fees (including the fees and expenses of any
attorneys engaged by the Indemnified Person) and amounts paid in settlement
(“Claims”) to which any Indemnified Person may become subject arising out of or
relating to the Credit Facility, the Liabilities under this Agreement or any
other Related Documents or the Collateral, except to the limited extent that the
Claims are proximately caused by the Indemnified Person's gross negligence or
willful misconduct. The indemnification provided for in this paragraph shall
survive the termination of this Agreement and shall not be affected by the
presence, absence or amount of or the payment or nonpayment of any claim under,
any insurance.



9.
Counterparts. This Agreement may be executed in multiple counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts,
taken together, shall constitute one and the same agreement.



10.
Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this Agreement and any other Related Documents.



11.
Recovery of Additional Costs. If the imposition of or any change in any Legal
Requirement, or the interpretation or application of any thereof by any court or
administrative or governmental authority (including any request or policy not
having the force of law) shall impose, modify, or make applicable any taxes
(except federal, state, or local income or franchise taxes or similar taxes
imposed on the Agent), reserve requirements, capital adequacy requirements, or
other obligations which would (A) increase the cost to the Agent or any Lender
for extending, maintaining or funding the Credit Facility, (B) reduce the
amounts payable to the Agent or any Lender under the Credit Facility, or (C)
reduce the rate of return on the Agent's or any Lender's capital as a
consequence of the Agent's or any Lender's obligations with respect to the
Credit Facility, then the Borrower agrees to pay the Agent and/or such Lender
such additional amounts as will compensate the Agent and such Lender therefor,
within fifteen (15) days after the Agent's written demand for such payment. The
Agent's demand shall be accompanied by an explanation of such imposition or
charge and a calculation in reasonable detail of the additional amounts payable
by the Borrower, which explanation and calculations shall be conclusive in the
absence of manifest error.



12.
Expenses. The Borrower agrees to pay or reimburse the Agent for all its
out-of-pocket costs and expenses and reasonable attorneys' fees (including the
fees of in-house counsel) incurred in connection with the preparation and
execution of this Agreement, any amendment, supplement, or modification thereto,
and any other Related Documents.



13.
Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Agent or any Lender in connection with the Liabilities, and all
or any part of the payment or transfer is subsequently invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid or transferred
by the Agent or any Lender or paid or transferred over to a trustee, receiver or
any other entity, whether under any proceeding or otherwise (any of those
payments or transfers is hereinafter referred to as a “Preferential Payment”),
then this Agreement and the Notes shall continue to be effective or shall be
reinstated, as the case may be, even if all those Liabilities have been paid in
full and whether or not the Agent or such Lender is in possession of the Notes
and whether any of the Notes has been marked, paid, released or cancelled, or
returned to the Borrower and, to the extent of the payment, repayment or other
transfer by the Agent or any such Lender, the Liabilities or part intended to be
satisfied by the Preferential Payment shall be revived and continued in full
force and effect as if the Preferential Payment had not been made. The
obligations of the Borrower under this section shall survive the termination of
this Agreement.







--------------------------------------------------------------------------------




14.
Assignments. The Borrower agrees that the Agent and any Lender may provide any
information or knowledge the Agent or such Lender may have about the Borrower or
about any matter relating to the Notes or the other Related Documents to any of
their respective Subsidiaries or Affiliates or their successors, or to any one
or more purchasers or potential purchasers of the Notes or the Related
Documents. The Borrower agrees that, subject to any required Agent consent, any
Lender may at any time sell, assign or transfer one or more interests or
participations in all or any part of its rights and obligations in the Notes to
one or more purchasers whether or not related to the Agent or such Lender.



15.
Waivers. Each Obligor waives (a) any right to receive notice of the following
matters before the Agent enforces any of its rights: (i) any demand, diligence,
presentment, dishonor and protest, or (ii) any action that the Agent takes
regarding any Person, any Collateral, or any of the Liabilities, that it might
be entitled to by law or under any other agreement; (b) any right to require the
Agent to proceed against the Borrower, any other Obligor or any Collateral, or
pursue any remedy in the Agent's power to pursue; (c) any defense based on any
claim that any Obligor's obligations exceed or are more burdensome than those of
the Borrower; (d) the benefit of any statute of limitations affecting liability
of any Obligor or the enforcement hereof; (e) any defense arising by reason of
any disability or other defense of the Borrower or by reason of the cessation
from any cause whatsoever (other than payment in full) of the obligation of the
Borrower for the Liabilities; and (f) any defense based on or arising out of any
defense that the Borrower may have to the payment or performance of the
Liabilities or any portion thereof. Each Obligor consents to any extension or
postponement of time of its payment without limit as to the number or period, to
any substitution, exchange or release of all or any part of any Collateral, to
the addition of any other party, and to the release or discharge of, or
suspension of any rights and remedies against, any Obligor. The Agent may waive
or delay enforcing any of its rights without losing them. Any waiver affects
only the specific terms and time period stated in the waiver. No modification or
waiver of any provision of the Notes is effective unless it is in writing and
signed by the Person against whom it is being enforced.



9.
USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:



IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Agent will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Agent to identify it, and, if it is not an
individual the Agent will ask for its name, taxpayer identification number,
business address, and other information that will allow the Agent to identify
it. The Agent may also ask, if the Borrower is an individual, to see its
driver's license or other identifying documents, and if it is not an individual,
to see its Organizational Documents or other identifying documents.


10.
WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE AGENT OR ANY LENDER IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.



11.
AGENT.



1.
Appointment and Duties.



(a)    Appointment of Agent. Each Lender hereby appoints ICON AGENT, LLC
(together with any successor Agent pursuant to Section 11.8) as Agent hereunder
and authorizes Agent to (i) execute and deliver the Loan Documents and accept
delivery thereof on its behalf from any Credit Party, (ii) take such action on
its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to Agent under such Loan Documents and (iii)
exercise such powers as are reasonably incidental thereto.


(b)    Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, Agent shall have the sole and exclusive right
and authority (to the exclusion of the Lenders), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders with respect to
all payments and collections arising in connection with the Loan Documents
(including in any bankruptcy, insolvency or similar proceeding), and each Person
making any payment in connection with any Loan Document to any Lender is hereby
authorized to make such payment to Agent, (ii) file and prove claims and file
other documents necessary or desirable to




--------------------------------------------------------------------------------




allow the claims of the Lenders with respect to any Liabilities in any
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Lender), (iii) act as collateral agent for each
Lender for purposes of the perfection of all Liens created by such agreements
and all other purposes stated therein, (iv) manage, supervise and otherwise deal
with the Collateral, (v) take such other action as is necessary or desirable to
maintain the perfection and priority of the Liens created or purported to be
created by the Loan Documents, (vi) except as may be otherwise specified in any
Loan Document, exercise all remedies given to Agent and the other Lenders with
respect to the Collateral, whether under the Loan Documents, applicable
requirements of law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Agent and the Lenders for purposes of the perfection of all Liens
with respect to the Collateral, and may further authorize and direct the Lenders
to take further actions as collateral sub-agents for purposes of enforcing such
Liens or otherwise to transfer the Collateral subject thereto to Agent, and each
Lender hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.


(c)    Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Lenders, with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Agent”, the terms “agent”,
“administrative agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only, (ii)
is not assuming any obligation under any Loan Document other than as expressly
set forth therein or any role as agent, fiduciary or trustee of or for any
Lender and (iii) shall have no implied functions, responsibilities, duties,
obligations or other liabilities under any Loan Document, and each Lender hereby
waives and agrees not to assert any claim against Agent based on the roles,
duties and legal relationships expressly disclaimed in clauses (i) through (iii)
above.


2.
Binding Effect. Each Lender agrees that (i) any action taken by Agent or the
Required Lenders (as defined below) (or, if expressly required hereby, a greater
proportion of the Lenders) in accordance with the provisions of the Loan
Documents, (ii) any action taken by Agent in reliance upon the instructions of
Required Lenders (or, where so required, such greater proportion) and (iii) the
exercise by Agent or the Required Lenders (or, where so required, such greater
proportion) of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders. “Required Lenders” means, at any time, Lenders having
at such time in excess of 50% of the sum of the aggregate Term Loan Commitments
(or, if such Term Loan Commitments are terminated, the amount outstanding under
the Term Loan) then in effect.



3.
Use of Discretion.



(a)    No Action without Instructions. Agent shall not be required to exercise
any discretion or take, or to omit to take, any action, including with respect
to enforcement or collection, except any action it is required to take or omit
to take (i) under any Loan Document or (ii) pursuant to instructions from the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders).


(b)    Right Not to Follow Certain Instructions. Notwithstanding clause (a)
above, Agent shall not be required to take, or to omit to take, any action (i)
unless, upon demand, Agent receives an indemnification satisfactory to it from
the Lenders against all costs, expenses, claims, actions or liabilities that, by
reason of such action or omission, may be imposed on, incurred by or asserted
against Agent or any of its Related Persons (as hereinafter defined) or (ii)
that is, in the opinion of Agent or its counsel, contrary to any Loan Document
or applicable Requirement of Law. “Related Person” means, with respect to any
Person, each Affiliate of such Person and each director, officer, employee,
agent, trustee, representative, attorney, accountant and each insurance,
environmental, legal, financial and other advisor and other consultants and
agents of or to such Person or any of its Affiliates.


4.
Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Lender). Any such Person
shall benefit from this Section 11 to the extent provided by Agent.



5.
Reliance and Liability.







--------------------------------------------------------------------------------




(a)    Agent may, without incurring any liability hereunder, (i) treat the payee
of any Note as its holder until such Note has been assigned in accordance with
the terms hereof, (ii) consult with any advisors, accountants and other experts
and (iii) rely and act upon any document and information (including those
transmitted by electronic transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.


(b)    None of Agent and its Related Persons shall be liable for any action
taken or omitted to be taken by any of them under or in connection with any Loan
Document (x) with the consent or at the request of the Required Lenders or as
Agent shall believe in good faith shall be necessary, under the circumstances or
(y) in the absence of its own gross negligence or willful misconduct, and each
Lender, Borrower and Guarantor hereby waive and shall not assert any right,
claim or cause of action based thereon, except to the extent of liabilities
resulting primarily from the gross negligence or willful misconduct of Agent or,
as the case may be, such Related Person (each as determined in a final,
non-appealable judgment by a court of competent jurisdiction) in connection with
the duties expressly set forth herein. Without limiting the foregoing, Agent:


(i)    shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);


(ii)    shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, effectiveness, genuineness, sufficiency or value of,
or the attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Loan Document;


(iii)    makes no warranty or representation, and shall not be responsible, to
any Lender for any statement, document, information, representation or warranty
made or furnished by or on behalf of any Related Person, Borrower or any
Guarantor in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to Borrower or any
Guarantor, whether or not transmitted or (except for documents expressly
required under any Loan Document to be transmitted to the Lenders) omitted to be
transmitted by Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
Agent in connection with the Loan Documents; and


(iv)    shall not have any duty to ascertain or to inquire as to the performance
or observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of Borrower or any Guarantor or as to the existence or continuation or possible
occurrence or continuation of any Default and shall not be deemed to have notice
or knowledge of such occurrence or continuation unless it has received a notice
from Borrower or any Lender describing such Default clearly labeled “notice of
default” (in which case Agent shall promptly give notice of such receipt to all
Lenders);


and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, Borrower and each Guarantor hereby waives and agrees not to assert any
right, claim or cause of action it might have against Agent based thereon.


6.
Agent Individually. Agent and its Affiliates may make loans and other extensions
of credit to, engage in any kind of business with, Borrower or any Guarantor or
Affiliate thereof as though it were not acting as Agent and may receive separate
fees and other payments therefor. To the extent Agent or any of its Affiliates
makes any Loan or otherwise becomes a Lender hereunder, it shall have and may
exercise the same rights and powers hereunder and shall be subject to the same
obligations and liabilities as any other Lender and the terms “Lender”,
“Required Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, Agent or such
Affiliate, as the case may be, in its individual capacity as Lender or as one of
the Required Lenders.



7.
Expenses; Indemnities.



(a)    Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by Borrower or any Guarantor) promptly upon demand for
such Lender's pro rata share with respect to the Loan of any costs and expenses
(including fees, charges and disbursements of financial, legal and other
advisors and taxes paid in the name of, or on behalf of, Borrower or any
Guarantor) that may be incurred by Agent or any of




--------------------------------------------------------------------------------




its Related Persons in connection with the preparation, syndication, execution,
delivery, administration, modification, consent, waiver or enforcement (whether
through negotiations, through any work-out, bankruptcy, restructuring or other
legal or other proceeding or otherwise) of, or legal advice in respect of its
rights or responsibilities under, any Loan Document.


(b)    Each Lender further agrees to indemnify Agent and each of its Related
Persons (to the extent not reimbursed by Borrower or any Guarantor), from and
against such Lender's aggregate pro rata share with respect to the Loan of the
costs, expenses, claims and liabilities (including taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to on or for the account of any Lender) that may be imposed on, incurred by
or asserted against Agent or any of its Related Persons in any matter relating
to or arising out of, in connection with or as a result of any Loan Document, or
any other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent or any of its Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.


8.
Resignation of Agent.



(a)    Agent may resign at any time by delivering notice of such resignation to
the Lenders and Borrower, effective on the date set forth in such notice or, if
not such date is set forth therein, upon the date such notice shall be
effective. If Agent delivers any such notice, the Required Lenders shall have
the right to appoint a successor Agent. If, within 30 days after the retiring
Agent having given notice of resignation, no successor Agent has been appointed
by the Required Lenders that has accepted such appointment, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent from among the
Lenders. Each appointment under this clause shall not require Borrower's or any
Guarantor's consent.


(b)    Effective immediately upon its resignation, (i) the retiring Agent shall
be discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 11.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.


9.
Release of Collateral. Each Lender hereby consents to the release and hereby
directs Agent to release any Lien held by Agent for the benefit of the Lenders
against all of the Collateral and Borrower and any Guarantor upon the payment in
full of the Liabilities. Each Lender hereby directs Agent, and Agent hereby
agrees, upon receipt of reasonable advance notice from Borrower, to execute and
deliver or file such documents and to perform other actions reasonably necessary
to release the Liens when and as directed in this Section 11.9.



10.
Modification of Agreement - Rights of Lenders.



(a)    No amendment or waiver of any provision hereof and no consent to any
departure from the terms hereof shall be effective unless the same shall be in
writing and signed (1) in the case of an amendment, consent or waiver to cure
any ambiguity, omission, defect or inconsistency or granting a new Lien for the
benefit of the Lenders or extending an existing Lien over additional property,
by Agent and Borrower, (2) in the case of any other waiver or consent, by the
Required Lenders (or by Agent with the consent of the Required Lenders) and (3)
in the case of any other amendment, by the Required Lenders (or by Agent with
the consent of the Required Lenders) and Borrower; provided, however, that no
amendment, consent or waiver described in clause (2) or (3) above shall, unless
in writing and signed by each Lender directly affected thereby (or by Agent with
the consent of such Lender), in addition to any other Person the signature of
which is otherwise required pursuant to any Loan Document, do any of the
following:


(i)
waive any condition specified in Section 3.1or 3.2, except any condition
referring to any other provision of any Loan Document;





--------------------------------------------------------------------------------






(ii)
increase the Term Loan Commitment of such Lender or subject such Lender to any
additional material obligation;



(iii)
reduce (including through release, forgiveness, assignment or otherwise) (A) the
principal amount of, the interest rate on, or any obligation of Borrower to
repay (whether or not on a fixed date), any outstanding Loan owing to such
Lender, or (B) any fee or accrued interest payable to such Lender; provided,
however, that this clause (iii) does not apply to any change to any provision
increasing any interest rate or fee during the continuance of a Default or to
any payment of any such increase;



(iv)
waive or postpone any scheduled maturity date or other scheduled date fixed for
the payment, in whole or in part, of principal of or interest on any Term Loan
or fee owing to such Lender or for the reduction of such Lender's Term Loan
Commitment;



(v)
except as provided in Section 11.9, release all or substantially all of the
Collateral or any Liabilities of Borrower;



(vi)
reduce or increase the proportion of Lenders required for the Lenders (or any
subset thereof) to take any action hereunder or change the definition of the
term “Required Lenders”; or



(vii)
amend this Section 11.10;



and provided, further, that (x) any change to the definition of the term
“Required Lenders” shall require the consent of the Required Lenders, and (y) no
amendment, waiver or consent shall affect the rights or duties under any Loan
Document of, or any payment to, Agent (or otherwise modify any provision of this
Section 11or the application thereof) unless in writing and signed by Agent in
addition to any signature otherwise required.


(b)    No Lender shall assign its rights or obligation hereunder to any other
Person without the prior written consent of the Agent.


12.
JURY WAIVER. THE BORROWER, THE AGENT AND THE LENDERS HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE AGENT OR ANY LENDER ARISING OUT OF OR IN
ANY WAY RELATED TO THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO
THE LENDERS TO PROVIDE THE FINANCING DESCRIBED HEREIN.



13.
Confidentiality Agreements. With respect to any confidentiality agreements
between the parties, notwithstanding any requirements or obligations of the
Agent to destroy or return documentation or proprietary information related to
the Borrower, the Agent will retain copies of any such documentation or
information necessary to comply with the Investment Company Act of 1940 or other
applicable laws.



14.
Amendment and Restatement. This Agreement is given in substitution for, and
amends and restates in its entirety, and as so amended and restated supersedes,
the Original Credit Agreement. This Agreement is not in payment, novation,
satisfaction or cancellation of the Original Credit Agreement, or of the
indebtedness evidenced and secured thereby, and such indebtedness is hereby
ratified and confirmed by Borrower and Guarantor, as amended hereby.













[SIGNATURES FOLLOW]














--------------------------------------------------------------------------------




The execution and delivery of this Agreement shall not impair the Liens of the
lender under the Original Credit Agreement, and no part of such Liens shall be
disturbed, impaired, extinguished, cancelled, rejected, surrendered, terminated,
or discharged by the execution and delivery of this Agreement or any further
instruments securing any other indebtedness of Borrower to Agent or any Lender.


Address for Notices:
 
Borrower:
 
 
 
2100 West Loop South, Suite 1400
 
Platinum Energy Solutions, Inc.
Houston, Texas 77027
 
 
Attn: J. Clarke Legler, II
By:
 /s/ J. Clarke Legler, II
 
 
Printed Name: J. Clarke Legler, II
 
 
Title: CFO
 
Date Signed:
December 17, 2012
 
 
 
 
 
 
Address for Notices:
 
Guarantor:
 
 
 
2100 West Loop South, Suite 1400
 
Platinum Pressure Pumping, Inc.
Houston, Texas 77027
 
 
Attn: J. Clarke Legler
By:
 /s/ J. Clarke Legler, II
 
 
Printed Name: J. Clarke Legler, II
 
 
Title: CFO
 
Date Signed:
December 17, 2012
 
 
 
 
 
 
Address for Notices:
 
Agent:
 
 
 
3 Park Avenue, 36th Floor
 
ICON AGENT, LLC
New York, NY 10016
By:
IEMC Corp., its Manager
 
 
 
Attn: David Verlizzo
By:
/s/ David Verlizzo
 
 
Printed Name: David Verlizzo
 
Date Signed:
December 17, 2012
 
 
 
 
 
 
Address for Notices:    
 
Lenders:
c/o ICON Agent, LLC
 
 
3 Park Avenue, 36th Floor
 
 
New York, NY 10016
 
 
Attn: David Verlizzo
 
 





    


    


            
[SIGNATURE PAGE 1 OF 2 - AMENDED AND RESTATED CREDIT AGREEMENT]






--------------------------------------------------------------------------------




 
 
ICON EQUIPMENT AND


 
 
CORPORATE INFRASTRUCTURE


 
 
FUND FOURTEEN, L.P.,


 
 
as a Lender


 
 
 
 
By:
ICON GP 14, LLC, its General Partner


 
 
 
 
By:
/s/ David Verlizzo


 
Printed Name:
David Verlizzo


 
Date Signed:


December 17, 2012
 
 
 
 
 
 
 
 
ICON ECI FUND FIFTEEN L.P.,
 
 
as a Lender


 
 
 
 
By:
ICON GP 15, LLC, its General Partner




 
 
 
 
By:
/s/ David Verlizzo


 
Printed Name:
David Verlizzo


 
Date Signed:


December 17, 2012
 
 
 
 
 
 
 
 
HARDWOOD PARTNERS, LLC
 
 
 
 
By:
/s/ John Koren




 
Printed Name:
John Koren


 
Title:
Manager
 
 
 













































[SIGNATURE PAGE 2 OF 2 - AMENDED AND RESTATED CREDIT AGREEMENT]




--------------------------------------------------------------------------------






EXHIBIT A


BORROWING BASE CERTIFICATE]
   
 
 Date:
 

            


To:    
ICON Agent, LLC
3 Park Avenue, 36th Floor
New York, NY 10016
Attn: __________________
Dear _______:


Reference is made to that certain Amended and Restated Credit Agreement dated as
of _________ ____, 2012 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Platinum Energy Solutions, Inc. (the “Borrower”), Platinum Pressure Pumping,
Inc. (the “Guarantor”), and ICON Agent, LLC, as Agent for the Lenders parties
thereto (the “Agent”).


This Borrowing Base Certificate is delivered pursuant to Section 4.5(C) of the
Credit Agreement. All capitalized terms used herein and defined in the Credit
Agreement shall be used herein as so defined.


The Borrower hereby represents and warrants that the following Borrowing Base
Certificate is true and correct in all material respects as of
                     (the “Reporting Date”). The Borrowing Base Amount is
determined as follows:


1.    Eligible Accounts:




--------------------------------------------------------------------------------




A.    All accounts receivable of Borrower on which Agent has a first priority
security interest:    
$
B. Less ineligible accounts receivable:
 
(i)    Accounts subject to any withholding, offset, counterclaim or other
defense by account debtor to the extent of such withholding,
offset, counterclaim or defense:
$
(ii)    Accounts where Borrower is indebted to such account debtor to the
extentof such indebtedness:
$
(iii)    Accounts arising from a sale-or-return, consignment or other repurchase
or return bases (other than customary warranties regarding the underlying
goods):    
$
(iv)    Accounts subject to any lien other than a lien in favor of Agent:
$
(v)    Accounts owing from an account debtor that is insolvent:        
$
(vi)    Accounts owed by an agency, department or instrumentality of the United
States or any state governmental authority in the United States (unless
perfected pursuant to the Assignment of Claims Act):    
$
(vii)    Accounts arising for debtors outside the United States:
$
(viii)    Accounts not denominated in U.S. Dollars:
$
(ix)    Bonded accounts, retainage, and accountsresulting from progress billings
and performance contracts:
$
(x)    Pre-billed accounts:
$
(xi)    Accounts owing from any person that is an Affiliate of the Borrower:    
$
(xii)    Entire balance of any single account
debtor whenever 15% or more of the total
amount outstanding on all accounts owing
by such account debtor is ninety (90) days
or more past invoice:
$
(xiii)    Other accounts deemed inappropriate
by Agent in its reasonable judgment:
$
(xiv)    Accounts unpaid 90 days or more
after invoice date:
$
Total ineligible accounts (the sum of
Lines 1(B)(i) through (xv):
$
C.    Eligible Accounts Line 1(A)-1(B)(xv):
$
D.    80% of Eligible Accounts (Line 1(C) x 80%):
$
 
 

        
            






















--------------------------------------------------------------------------------




2.    Eligible Inventory
A.    Eligible Inventory
 
$
B.    Lesser of (1) 50% of Eligible Inventory and (2) $5,250,000
 
$
 
 
 
 
 
Sincerely,
 
 
PLATINUM ENERGY SOLUTIONS, INC.
 


 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 



                        


                        






                    
                        










































































--------------------------------------------------------------------------------




EXHIBIT 3.3A


FORM OF TERM LOAN NOTES


 
Form of Amended and Restated Term Note
 
[PORTION OF $15,000,000.00]
 
Date: ____________ __, 2012



Promise to Pay. On or before _______________ __, 2016, for value received,
Platinum Energy Solutions, Inc., a Nevada corporation ("Borrower"), promises to
pay to ICON Agent, LLC, a Delaware limited liability company whose address is
___________________ (as agent for the Lender, the “Agent”), for the benefit of
___________________________, a ____________________ whose address is
___________________________________ (the "Lender"), or order, in lawful money of
the United States of America, the sum of [Portion of Fifteen Million and 00/100
Dollars ($15,000,000.00)] or so much thereof as may be advanced and outstanding,
plus interest on the unpaid principal balance at the rate or rates set forth in
the Credit Agreement, which interest is assessed on the unpaid principal balance
of this Note as outstanding from time to time, commencing on the date hereof,
and at the Agent's option at the rate of 3.00% per annum above the applicable
note rate(s) upon the occurrence of any default under this Note, whether or not
Agent elects to accelerate the maturity of this Note, from the date such
increased rate is imposed by Agent.


Definitions. As used in this Note, the following term has the following meaning:


“Credit Agreement” means that certain Amended and Restated Credit Agreement
dated of even date herewith by and among Borrower, Platinum Pressure Pumping,
Inc., the Lenders named therein and ICON Agent, LLC, as agent for the Lenders,
as the same may be amended and/or restated from time to time and in effect.


Interest Accruals. Interest will be computed on the unpaid principal balance
from the date of each borrowing, computed on the basis of the actual number of
days elapsed in a year of 360 days.
•



Payment. Until maturity, the Borrower will pay consecutive monthly installments
of interest only commencing _______________ __, 2013, and continuing on the same
day of each month thereafter. On ___________ __, 2017, all outstanding principal
and accrued unpaid interest shall be due and payable.


The Borrower shall make all payments on this Note and the other Related
Documents, without setoff, deduction, or counterclaim, to the Agent at the
Agent's address above or at such other place as the Agent may designate in
writing. If any payment of principal or interest on this Note shall become due
on a day that is not a Business Day, the payment will be made on the next
succeeding Business Day. Payments shall be allocated among principal, interest
and fees at the discretion of the Agent unless otherwise agreed or required by
applicable law. Acceptance by the Agent of any payment that is less than the
payment due at that time shall not constitute a waiver of the Agent's right to
receive payment in full at that time or any other time.
•



Late Fee. Any principal or interest which is not paid within 10 days after its
due date (whether as stated, by acceleration or otherwise) shall be subject to a
late payment charge of five percent (5.00%) of the total payment due, in
addition to the payment of interest, up to the maximum amount of One Thousand
Five Hundred and 00/100 Dollars ($1,500.00) per late charge. The Borrower agrees
to pay and stipulate that five percent (5.00%) of the total payment due is a
reasonable amount for a late payment charge. The Borrower shall pay the late
payment charge upon demand by the Agent or, if billed, within the time
specified.


Credit Facility. Reference is hereby made to the Credit Agreement for
provisions, limitations, and procedures concerning availability of funds under
this Note. The aggregate principal amount of debt evidenced by this Note is the
amount reflected from time to time in the records of the Agent. Once repaid, any
amount borrowed under this Note may not be re-borrowed. Capitalized terms that
are used but not defined herein, are used as defined in the Credit Agreement.


Events of Default/Acceleration. The occurrence of any of the events set forth in
Section 7.1 of the Credit Agreement shall constitute an Event of Default under
this Note. If the Event of Default is a non-payment or non-monetary default that
can be cured, Agent agrees to provide written notice of such default to Borrower
and Borrower will have thirty (30) days (from its receipt of the default notice)
to cure such default. Upon the expiration of such cure period for such
non-monetary or non-payment defaults and for all other defaults, this Note shall
become due immediately upon such occurrence without further notice, at the
Agent's option.






--------------------------------------------------------------------------------




Interest After Default. Upon the occurrence of an Event of Default which has not
been cured after the expiration of all applicable cure periods, including
failure to pay upon final maturity, Agent, at its option, and if permitted under
applicable law, may do one or both of the following: (a) increase the applicable
interest rate on this Note 3.00 percentage points, and (b) add any unpaid
accrued interest to principal and such sum will bear interest therefrom until
paid at the rate provided in this Note (including any increased rate). The
interest rate will not exceed the maximum rate permitted by applicable law.


Remedies. If this Note is not paid at maturity, whether by acceleration or
otherwise and any applicable cure period for a non-payment or non-monetary
default, if applicable, has expired, the Agent shall have all of the rights and
remedies set forth in the Credit Agreement and other Related Documents.


Waivers. The Agent may waive or delay enforcing any of its rights without losing
them. Any waiver affects only the specific terms and time period stated in the
waiver. No modification or waiver of any provision of this Note is effective
unless it is in writing and signed by the Person against whom it is being
enforced.
•



Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to its
laws of conflicts). Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this Note may be brought by the Agent in
any state or federal court located in New York County, New York, as the Agent in
its sole discretion may elect. By the execution and delivery of this Note,
Borrower submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
Borrower waives any claim that the State of New York is not a convenient forum
or the proper venue for any such suit, action or proceeding.
•



Miscellaneous. In any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of a
Borrower under this Note would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of such Borrower's liability
under this Note, then, notwithstanding any other provision of this Note to the
contrary, the amount of such liability shall, without any further action by such
Borrower or the Agent, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding.
This Note binds the Borrower and its respective successors, and benefits the
Agent and the Lender, and each of their successors and assigns. Any reference to
the Lender includes any holder of this Note. This Note is subject to the Credit
Agreement to which reference is hereby made for a more complete statement of the
terms and conditions under which the loan evidenced hereby is made and is to be
repaid. The terms and provisions of the Credit Agreement are hereby incorporated
and made a part hereof by this reference thereto with the same force and effect
as if set forth at length herein. No reference to the Credit Agreement and no
provisions of this Note or the Credit Agreement shall alter or impair the
absolute and unconditional obligation of the Borrower to pay the principal and
interest on this Note as herein prescribed. Capitalized terms not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. Section headings are for convenience of reference only and do not
affect the interpretation of this Note. Any notices and demands under or related
to this Note shall be in writing and delivered to the intended party as provided
in the Credit Agreement. This Note and the other Related Documents embody the
entire agreement among the Borrower, the Agent and the Lender regarding the
terms of the loan evidenced by this Note and supercede all oral statements and
prior writings relating to that loan. No delay on the part of the Agent in the
exercise of any right or remedy waives that right or remedy. No single or
partial exercise by the Agent of any right or remedy precludes any other future
exercise of it or the exercise of any other right or remedy. No waiver or
indulgence by the Agent of any default is effective unless it is in writing and
signed by the Agent, nor shall a waiver on one occasion bar or waive that right
on any future occasion. The rights of the Agent under this Note and the other
Related Documents are in addition to other rights (including without limitation,
other rights of setoff) the Agent may have contractually, by law, in equity or
otherwise, all of which are cumulative and hereby retained by the Agent. If any
provision of this Note cannot be enforced, the remaining portions of this Note
shall continue in effect. The Borrower agrees that the Agent may provide any
information or knowledge the Agent may have about the Borrower or about any
matter relating to this Note or the Related Documents to any of Agent's
Subsidiaries or Affiliates or their successors, or to any one or more purchasers
or potential purchasers of this Note or the Related Documents. The Borrower
agrees that the Lender may at any time sell, assign or transfer one or more
interests or participations in all or any part of its rights and obligations in
this Note to one or more purchasers whether or not related to the Agent.


Government Regulation. Borrower shall not (a) be or become subject at any time
to any law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits the Agent from making any advance or extension of credit to Borrower or
from otherwise conducting business with Borrower, or (b) fail to provide
documentary and other evidence of Borrower's identity as may be requested by the
Agent at any time to enable the Agent to verify Borrower's identity or to comply
with any applicable law or regulation, including, without limitation, Section
326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.






--------------------------------------------------------------------------------




USA PATRIOT ACT NOTIFICATION. The following notification is provided to Borrower
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for Borrower: When the
Borrower opens an account, if Borrower is an individual, the Agent will ask for
Borrower's name, taxpayer identification number, residential address, date of
birth, and other information that will allow the Agent to identify Borrower, and
if any Borrower is not an individual, the Agent will ask for Borrower's name,
taxpayer identification number, business address, and other information that
will allow the Agent to identify Borrower. The Agent may also ask, if Borrower
is an individual, to see Borrower's driver's license or other identifying
documents, and if Borrower is not an individual, to see Borrower's legal
organizational documents or other identifying documents.


WAIVER OF SPECIAL DAMAGES. BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED
BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM AGENT IN ANY
LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.


JURY WAIVER. BORROWER AND THE AGENT, ON BEHALF OF ITSELF AND THE LENDER (BY ITS
ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN BORROWER AND THE
AGENT OR THE LENDER ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
OTHER RELATED DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE LENDER
TO PROVIDE THE FINANCING EVIDENCED BY THIS NOTE.


Amendment and Restatement. This Note and [ADD REFERENCE TO OTHER LENDER NOTE]
are given in substitution for, and amend and restate in their entirety, and as
so amended and restated supersede, that certain Revolving Note dated December
28, 2011 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Original Note”) in the original principal amount of up
to $15,000,000, which Original Note is being delivered to Borrower for
cancellation. This Note is not in payment, novation, satisfaction or
cancellation of any portion of the Original Note, or of the indebtedness
evidenced and secured thereby, and such indebtedness is hereby ratified and
confirmed by Borrower, as amended hereby. It is expressly understood and agreed
that this Note and [OTHER LENDER NOTE] are given to amend and restate the terms
of the Original Note, and that no part of the indebtedness evidenced by the
Original Note shall be discharged, cancelled or impaired by the execution and
delivery of this Note [AND OTHER LENDER NOTE].
 
 
 
Borrower:
Address:
2100 West Loop South, Suite 1400
Houston, TX 77027
 
Platinum Energy Solutions, Inc.
 
 
 
By:
/s/J. Clarke Legler, II
 
 
 
 
J. Clarke Legler, II
CFO
 
 
 
 
Printed Name
Title
 
Date Signed:
___________ __, 2012



































--------------------------------------------------------------------------------




EXHIBIT B


COMPLIANCE CERTIFICATE


[Date]


Icon Agent, LLC
3 Park Avenue, 36th Floor
New York, NY 10016


Dear ______________:


This Compliance Certificate is submitted pursuant to the requirements of Section
4.12 of that certain Amended and Restated Credit Agreement (the “Credit
Agreement”) dated __________ ____, 2012, by and among Platinum Energy Solutions,
Inc. (the “Borrower”), Platinum Pressure Pumping, Inc. (the “Guarantor”), and
ICON Agent, LLC, as Agent for the Lenders parties thereto (the “Agent”).


Under the appropriate paragraphs of the Credit Agreement, we certify that, to
the best of our knowledge and belief, no condition, event, or act which, with or
without notice or lapse of time or both, would constitute an Event of Default
under the terms of the Credit Agreement, has occurred during the 3 month period
ending ______________________ [(the “Reporting Period”)]. Also, to the best of
our knowledge, the Borrower has complied with all provisions of the Credit
Agreement.


 
 
 
Sincerely,
 
 
 
PLATINUM ENERGY SOLUTIONS, INC.
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Printed Name
Title
 
Date Signed:
  __________________ __, 2012

    


























































--------------------------------------------------------------------------------




SCHEDULE A


Sections 5.2(C) and 5.2(E) Debt and Lien Instruments


1.    Senior Secured Notes and the lien instruments securing same.
















































































































--------------------------------------------------------------------------------




SCHEDULE B


SCHEDULE OF LENDERS AND TERM LOAN COMMITMENTS




Lender                                Term Loan Commitment


ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P.    
    $8,700,000
ICON ECI Fund Fifteen, L.P.                        $5,800,000
Hardwood Partners, LLC                            $500,000


Total                                    $15,000,000


































































































--------------------------------------------------------------------------------




SCHEDULE C


SCHEDULE OF PAYMENTS




Loan Amortization - Hardwood
Date
Interest
Principal
Outstanding Balance
14-Dec-12
$
—


$
—


$
500,000.00


1-Jan-13
$
2,500.00


$
—


$
500,000.00


1-Feb-13
$
4,305.56


$
—


$
500,000.00


1-Mar-13
$
3,888.89


$
—


$
500,000.00


1-Apr-13
$
4,305.56


$
—


$
500,000.00


1-May-13
$
4,166.67


$
—


$
500,000.00


1-Jun-13
$
4,305.56


$
—


$
500,000.00


1-Jul-13
$
4,166.67


$
—


$
500,000.00


1-Aug-13
$
4,305.56


$
—


$
500,000.00


1-Sep-13
$
4,305.56


$
—


$
500,000.00


1-Oct-13
$
4,166.67


$
—


$
500,000.00


1-Nov-13
$
4,305.56


$
—


$
500,000.00


1-Dec-13
$
4,166.67


$
—


$
500,000.00


1-Jan-14
$
4,305.56


$
—


$
500,000.00


1-Feb-14
$
4,305.56


$
—


$
500,000.00


1-Mar-14
$
3,888.89


$
—


$
500,000.00


1-Apr-14
$
4,305.56


$
—


$
500,000.00


1-May-14
$
4,166.67


$
—


$
500,000.00


1-Jun-14
$
4,305.56


$
—


$
500,000.00


1-Jul-14
$
4,166.67


$
—


$
500,000.00


1-Aug-14
$
4,305.56


$
—


$
500,000.00


1-Sep-14
$
4,305.56


$
—


$
500,000.00


1-Oct-14
$
4,166.67


$
—


$
500,000.00


1-Nov-14
$
4,305.56


$
—


$
500,000.00


1-Dec-14
$
4,166.67


$
—


$
500,000.00


1-Jan-15
$
4,305.56


$
—


$
500,000.00


1-Feb-15
$
4,305.56


$
—


$
500,000.00


1-Mar-15
$
3,888.89


$
—


$
500,000.00


1-Apr-15
$
4,305.56


$
—


$
500,000.00


1-May-15
$
4,166.67


$
—


$
500,000.00


1-Jun-15
$
4,305.56


$
—


$
500,000.00


1-Jul-15
$
4,166.67


$
—


$
500,000.00


1-Aug-15
$
4,305.56


$
—


$
500,000.00


1-Sep-15
$
4,305.56


$
—


$
500,000.00


1-Oct-15
$
4,166.67


$
—


$
500,000.00


1-Nov-15
$
4,305.56


$
—


$
500,000.00


1-Dec-15
$
4,166.67


$
—


$
500,000.00


1-Jan-16
$
4,305.56


$
—


$
500,000.00


1-Feb-16
$
4,305.56


$
—


$
500,000.00


1-Mar-16
$
4,027.78


$
—


$
500,000.00


1-Apr-16
$
4,305.56


$
—


$
500,000.00


1-May-16
$
4,166.67


$
—


$
500,000.00







--------------------------------------------------------------------------------




1-Jun-16
$
4,305.56


$
—


$
500,000.00


1-Jul-16
$
4,166.67


$
—


$
500,000.00


1-Aug-16
$
4,305.56


$
—


$
500,000.00


1-Sep-16
$
4,305.56


$
—


$
500,000.00


1-Oct-16
$
4,166.67


$
—


$
500,000.00


1-Nov-16
$
4,305.56


$
—


$
500,000.00


1-Dec-16
$
4,166.67


$
—


$
500,000.00


1-Jan-17
$
4,305.56


$
500,000.00


$
—







































































































--------------------------------------------------------------------------------








Loan Amortization - Fund 14
Date
Interest
Principal
Outstanding Balance
14-Dec-12
$
—


$
—


$
8,700,000.00


1-Jan-13
$
43,500.00


$
—


$
8,700,000.00


1-Feb-13
$
74,916.67


$
—


$
8,700,000.00


1-Mar-13
$
67,666.67


$
—


$
8,700,000.00


1-Apr-13
$
74,916.67


$
—


$
8,700,000.00


1-May-13
$
72,500.00


$
—


$
8,700,000.00


1-Jun-13
$
74,916.67


$
—


$
8,700,000.00


1-Jul-13
$
72,500.00


$
—


$
8,700,000.00


1-Aug-13
$
74,916.67


$
—


$
8,700,000.00


1-Sep-13
$
74,916.67


$
—


$
8,700,000.00


1-Oct-13
$
72,500.00


$
—


$
8,700,000.00


1-Nov-13
$
74,916.67


$
—


$
8,700,000.00


1-Dec-13
$
72,500.00


$
—


$
8,700,000.00


1-Jan-14
$
74,916.67


$
—


$
8,700,000.00


1-Feb-14
$
74,916.67


$
—


$
8,700,000.00


1-Mar-14
$
67,666.67


$
—


$
8,700,000.00


1-Apr-14
$
74,916.67


$
—


$
8,700,000.00


1-May-14
$
72,500.00


$
—


$
8,700,000.00


1-Jun-14
$
74,916.67


$
—


$
8,700,000.00


1-Jul-14
$
72,500.00


$
—


$
8,700,000.00


1-Aug-14
$
74,916.67


$
—


$
8,700,000.00


1-Sep-14
$
74,916.67


$
—


$
8,700,000.00


1-Oct-14
$
72,500.00


$
—


$
8,700,000.00


1-Nov-14
$
74,916.67


$
—


$
8,700,000.00


1-Dec-14
$
72,500.00


$
—


$
8,700,000.00


1-Jan-15
$
74,916.67


$
—


$
8,700,000.00


1-Feb-15
$
74,916.67


$
—


$
8,700,000.00


1-Mar-15
$
67,666.67


$
—


$
8,700,000.00


1-Apr-15
$
74,916.67


$
—


$
8,700,000.00


1-May-15
$
72,500.00


$
—


$
8,700,000.00


1-Jun-15
$
74,916.67


$
—


$
8,700,000.00


1-Jul-15
$
72,500.00


$
—


$
8,700,000.00


1-Aug-15
$
74,916.67


$
—


$
8,700,000.00


1-Sep-15
$
74,916.67


$
—


$
8,700,000.00


1-Oct-15
$
72,500.00


$
—


$
8,700,000.00


1-Nov-15
$
74,916.67


$
—


$
8,700,000.00


1-Dec-15
$
72,500.00


$
—


$
8,700,000.00


1-Jan-16
$
74,916.67


$
—


$
8,700,000.00


1-Feb-16
$
74,916.67


$
—


$
8,700,000.00


1-Mar-16
$
70,083.33


$
—


$
8,700,000.00


1-Apr-16
$
74,916.67


$
—


$
8,700,000.00


1-May-16
$
72,500.00


$
—


$
8,700,000.00


1-Jun-16
$
74,916.67


$
—


$
8,700,000.00


1-Jul-16
$
72,500.00


$
—


$
8,700,000.00







--------------------------------------------------------------------------------




1-Aug-16
$
74,916.67


$
—


$
8,700,000.00


1-Sep-16
$
74,916.67


$
—


$
8,700,000.00


1-Oct-16
$
72,500.00


$
—


$
8,700,000.00


1-Nov-16
$
74,916.67


$
—


$
8,700,000.00


1-Dec-16
$
72,500.00


$
—


$
8,700,000.00


1-Jan-17
$
74,916.67


$
8,700,000.00


$
—













































































































--------------------------------------------------------------------------------




Loan Amortization - Fund 15
Date
Interest
Principal
Outstanding Balance
14-Dec-12
$
—


$
—


$
5,800,000.00


1-Jan-13
$
29,000.00


$
—


$
5,800,000.00


1-Feb-13
$
49,944.44


$
—


$
5,800,000.00


1-Mar-13
$
45,111.11


$
—


$
5,800,000.00


1-Apr-13
$
49,944.44


$
—


$
5,800,000.00


1-May-13
$
48,333.33


$
—


$
5,800,000.00


1-Jun-13
$
49,944.44


$
—


$
5,800,000.00


1-Jul-13
$
48,333.33


$
—


$
5,800,000.00


1-Aug-13
$
49,944.44


$
—


$
5,800,000.00


1-Sep-13
$
49,944.44


$
—


$
5,800,000.00


1-Oct-13
$
48,333.33


$
—


$
5,800,000.00


1-Nov-13
$
49,944.44


$
—


$
5,800,000.00


1-Dec-13
$
48,333.33


$
—


$
5,800,000.00


1-Jan-14
$
49,944.44


$
—


$
5,800,000.00


1-Feb-14
$
49,944.44


$
—


$
5,800,000.00


1-Mar-14
$
45,111.11


$
—


$
5,800,000.00


1-Apr-14
$
49,944.44


$
—


$
5,800,000.00


1-May-14
$
48,333.33


$
—


$
5,800,000.00


1-Jun-14
$
49,944.44


$
—


$
5,800,000.00


1-Jul-14
$
48,333.33


$
—


$
5,800,000.00


1-Aug-14
$
49,944.44


$
—


$
5,800,000.00


1-Sep-14
$
49,944.44


$
—


$
5,800,000.00


1-Oct-14
$
48,333.33


$
—


$
5,800,000.00


1-Nov-14
$
49,944.44


$
—


$
5,800,000.00


1-Dec-14
$
48,333.33


$
—


$
5,800,000.00


1-Jan-15
$
49,944.44


$
—


$
5,800,000.00


1-Feb-15
$
49,944.44


$
—


$
5,800,000.00


1-Mar-15
$
45,111.11


$
—


$
5,800,000.00


1-Apr-15
$
49,944.44


$
—


$
5,800,000.00


1-May-15
$
48,333.33


$
—


$
5,800,000.00


1-Jun-15
$
49,944.44


$
—


$
5,800,000.00


1-Jul-15
$
48,333.33


$
—


$
5,800,000.00


1-Aug-15
$
49,944.44


$
—


$
5,800,000.00


1-Sep-15
$
49,944.44


$
—


$
5,800,000.00


1-Oct-15
$
48,333.33


$
—


$
5,800,000.00


1-Nov-15
$
49,944.44


$
—


$
5,800,000.00


1-Dec-15
$
48,333.33


$
—


$
5,800,000.00


1-Jan-16
$
49,944.44


$
—


$
5,800,000.00


1-Feb-16
$
49,944.44


$
—


$
5,800,000.00


1-Mar-16
$
46,722.22


$
—


$
5,800,000.00


1-Apr-16
$
49,944.44


$
—


$
5,800,000.00


1-May-16
$
48,333.33


$
—


$
5,800,000.00


1-Jun-16
$
49,944.44


$
—


$
5,800,000.00


1-Jul-16
$
48,333.33


$
—


$
5,800,000.00


1-Aug-16
$
49,944.44


$
—


$
5,800,000.00







--------------------------------------------------------------------------------




1-Sep-16
$
49,944.44


$
—


$
5,800,000.00


1-Oct-16
$
48,333.33


$
—


$
5,800,000.00


1-Nov-16
$
49,944.44


$
—


$
5,800,000.00


1-Dec-16
$
48,333.33


$
—


$
5,800,000.00


1-Jan-17
$
49,944.44


$
5,800,000.00


$
—















































































































--------------------------------------------------------------------------------




SCHEDULE D
POST-CLOSING MOTOR VEHICLES




See attached.


